 



EXHIBIT 10.1(k)
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[***]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.
ASSET PURCHASE AGREEMENT
DATED AS OF DECEMBER 29, 2005
AMONG
MARINEMAX OF MISSOURI, INC.;
PORT ARROWHEAD MARINA, INC.;
LAKE PORT MARINA, INC.;
PORT ARROWHEAD, INC;
AND
LAKEWOOD RESORT CORPORATION

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page          
 
        SECTION I. TRANSFER OF ASSETS     1         1.1.    
Purchase and Sale of Assets
    1         1.2.    
Purchased Assets
    1         1.3.    
Excluded Assets
    4       SECTION II. ASSUMPTION OF LIABILITIES     6         2.1.    
Assumed Liabilities
    6         2.2.    
Excluded Liabilities
    6         2.3.    
No Expansion of Third-Party Rights
    9         2.4.    
Designated Subsidiary
    9       SECTION III. PURCHASE PRICE     10         3.1.    
Base Purchase Price
    10         3.2.    
Payment of Purchase Price
    10         3.3.    
Adjustments to Purchase Price
    10         3.4.    
Allocation of Purchase Price
    11         3.5.    
Prorations
    11       SECTION IV. REPRESENTATIONS AND WARRANTIES     11         4.1.    
Representations and Warranties of Sellers
    11         4.2.    
Certain Representations and Warranties of Sellers’ Parent
    20         4.3.    
Representations and Warranties of Buyer
    20       SECTION V. COVENANTS     21         5.1.    
Covenants of Sellers
    21         5.2.    
Further Covenants of Sellers
    24         5.3.    
Covenants of Buyer
    24         5.4.    
No Solicitation
    24         5.5.    
Reasonable Commercial Efforts
    25         5.6.    
Public Announcements
    25       SECTION VI. CONDITIONS PRECEDENT TO OBLIGATIONS     25         6.1.
   
Conditions Precedent to the Obligations of Buyer
    25         6.2.    
Conditions Precedent to the Obligations of Sellers and Sellers’ Parent
    27       SECTION VII. THE CLOSING     29      

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page          
 
          7.1.    
Closing
    29     7.2.    
Deliveries by Sellers and Sellers’ Parent
    29     7.3.    
Deliveries by Buyer or Designated Subsidiary
    30     7.4.    
Obligations of All Parties.
    31   SECTION VIII. WAIVER, MODIFICATION, ABANDONMENT     33     8.1.    
Waivers
    33     8.2.    
Modification
    33     8.3.    
Abandonment
    33     8.4.    
Effect of Abandonment
    34     8.5.    
Right to Damages
    34   SECTION IX. NON-COMPETITION     34     9.1.    
Non-competition
    34     9.2.    
Duration and Extent of Restriction
    34     9.3.    
Restrictions with Respect to Customers and Employees
    35     9.4.    
Remedies for Breach
    35   SECTION X. INDEMNIFICATION     36     10.1.    
Indemnification by Sellers and Sellers’ Parent.
    36     10.2.    
Indemnification by Buyer and Buyer’s Parent
    36     10.3.    
Notice and Right to Defend Third-Party Claims
    37     10.4.    
Limitations Related to Indemnity
    37     10.5.    
Further Limitations
    38     10.6.    
Exclusive Remedy
    38     10.7.    
Records Retention
    39   SECTION XI. GENERAL     39     11.1.    
Indemnity Against Finders
    39     11.2.    
Controlling Law
    39     11.3.    
Notices
    39     11.4.    
Binding Nature of Agreement; No Assignment
    40     11.5.    
Entire Agreement
    40     11.6.    
Severability
    41  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page          
 
          11.7.    
Section Headings
    41         11.8.    
Gender
    41         11.9.    
Survival of Representations and Warranties
    41         11.10.    
Counterparts; Facsimile
    41         11.11.    
Subsidiaries
    41         11.12.    
Costs
    41         11.13.    
Third-Party Beneficiary
    41         11.14.    
Assignability
    41      

-iii-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
     AGREEMENT dated as of December 29, 2005, among MARINEMAX OF MISSOURI, INC.,
a Delaware corporation (“Buyer”); PORT ARROWHEAD MARINA, INC., a Missouri
corporation (“PAM”); LAKE PORT MARINA, INC., a Missouri corporation (“LMI”);
PORT ARROWHEAD, INC., an Oklahoma corporation (“PAI”); LAKEWOOD RESORT
CORPORATION, a Missouri corporation (“LRC”); and, solely for the specific
purposes set forth herein, MARINEMAX, INC., a Delaware corporation (“MarineMax”
or “Buyer’s Parent”) and VAN ENTERPRISES, INC. a Missouri corporation (“Sellers’
Parent”). PAM, LMI, and PAI are individually called a “Seller” and collectively
called “Sellers.”
     Sellers sell, rent, lease, broker, provide storage for, and service various
boating products (the “Watercraft Business”). Buyer’s Parent owns all of the
capital of Buyer; Sellers’ Parent owns all of the capital stock of PAM; and PAM
owns all of the capital stock of LMI and PAI.
     Buyer and Sellers desire that Buyer acquire substantially all of the
operating assets, properties, rights, and goodwill of each Seller relating to
the Watercraft Business and assume various designated liabilities of each Seller
relating to the Watercraft Business, all upon the terms and conditions set forth
in this Agreement.
     Buyer’s Parent and Sellers’ Parent, each of which will derive substantial
benefit from this Agreement, have agreed to be parties to this Agreement for the
particular purposes as specified herein.
     Cecil Van Tuyl, Larry Van Tuyl, and Larry Shields (collectively, the “Key
Persons”) are signing this Agreement solely for proposes of Article IX.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants set forth herein, the parties agree as follows:
SECTION I.
TRANSFER OF ASSETS
     1.1. Purchase and Sale of Assets. Based upon and subject to the
representations, warranties, covenants, agreements, and other terms and
conditions set forth in this Agreement, each Seller shall sell, convey,
transfer, assign, and deliver at the Closing (as defined in Section 7.1), and
Buyer shall purchase, acquire, and accept, or cause one or more Designated
Subsidiaries (as defined in Section 2.4 below) to purchase, acquire, and accept,
as provided in Section 2.4, all or a portion of the assets, properties, rights,
and goodwill of each Seller of every kind and description to be transferred
hereunder, wherever located, used in or associated with the business of such
Seller, except for the “Excluded Assets” listed in Section 1.3.
     1.2. Purchased Assets. The assets, properties, rights, and goodwill to be
conveyed, transferred, assigned, and delivered by Sellers at the Closing
pursuant to Section 1.1 are sometimes herein called the “Purchased Assets” and
shall include, without limitation, all of the assets and properties related to
the Watercraft Business shown on or reflected in the Balance

1



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
Sheets of Sellers as of September 30, 2005 (collectively the “Base Balance
Sheet”) and all assets and properties related to the Watercraft Business
acquired by any Seller after the date of the Base Balance Sheet and to the
Closing Date (as defined in Section 7.1), except for the Excluded Assets and
assets and properties disposed of subsequent to the date of the Base Balance
Sheet in the ordinary course of business. Without limiting the foregoing, the
Purchased Assets shall include the following:
          (a) Inventory. All of each Seller’s inventory, including, without
limitation, boats, motors, trailers, parts, accessories, and work-in-process
inventory (the “Inventory”), including, without limitation, the Inventory set
forth on Schedule 1.2(a) hereto.
          (b) Vehicles, Furniture, Fixtures, and Equipment. All of each Seller’s
motor vehicles, furniture, fixtures, machinery, equipment, and tools relating to
the sales, service, and storage of marina products (the “Equipment”), including,
without limitation, the Equipment set forth on Schedule 1.2(b) hereto.
          (c) Claims and Rights to the Purchased Assets. All of each Seller’s
claims and rights (and benefits arising therefrom) related to the Purchased
Assets against all persons and entities, including, without limitation, all
rights against suppliers under warranties covering any of the Equipment or
Inventory, other than claims and rights to any tax refunds and insurance refunds
from any Excluded Assets and except for [***] prior to the Closing that are not
Assumed Liabilities, such as a [***] prior to the Closing.
          (d) Business Contracts. All of each Seller’s sales orders and sales
contracts, quotations, bids, sales, dealer agreements, storage agreements,
brokerage agreements, service agreements, service orders, license agreements,
supply agreements, franchise agreements, sales representative agreements,
consulting agreements, technical service agreements, and boat show agreements,
in each case to the extent transferable (the “Business Contracts”), including,
without limitation, each Business Contract set forth on Schedule 1.2(d) hereto.
Attached to Schedule 1.2(d) is a complete, accurate, and executed copy of each
Business Contract that any Seller reasonably believes will be in effect on the
Closing Date and including any other Business Contracts transferable by any
Seller.
          (e) Intellectual Property. All of each Seller’s intellectual property
rights that are owned by or licensed to any Seller, including, without
limitation, all patents and applications therefor, know-how, unpatented
inventions, trade secrets, formulas, business and marketing plans, ideas for
products, production, or services developed by or on behalf of any Seller,
copyrights and applications therefor, trademarks and applications therefor,
service marks and applications therefor, trade names and applications therefor,
and all names, fictitious names, logos, and slogans used by any Seller (the
“Intellectual Property”), including, without limitation, the Intellectual
Property set forth on Schedule 1.2(e) hereto and any other Intellectual Property
transferable by any Seller. Attached to Schedule 1.2(e) are copies of all such
business and marketing plans, license agreements, product formulas, copyrighted
materials, trademarks, trade names, and patents and all applications therefor
used in the conduct of or relating to the business conducted by Seller and its
subsidiaries.

2



--------------------------------------------------------------------------------



 



          (f) Customer and Supplier Lists. All of each Seller’s current and
historical customer and supplier lists and customer and supplier records.
Schedule 1.2(f) hereto sets forth a list of all previous (within the last two
years from the date hereof) and existing customers purchasing boats and
suppliers of each Seller and their last known business addresses.
          (g) Licenses, Permits, and Approvals. All of each Seller’s licenses,
permits, approvals, and authorizations of whatsoever kind and type, governmental
or private, issued, applied for, or pending, to the extent transferable, used in
the conduct of or relating to the business of any Seller (the “Licenses and
Permits”). The Licenses and Permits are set forth on Schedule 1.2(g) hereto.
Attached to Schedule 1.2(g) are copies of all Licenses and Permits.
          (h) Books and Records. All of each Seller’s books and records with
respect to the Purchased Assets and the business of each Seller, including,
without limitation, blueprints, drawings, manuals, and other technical papers,
and all accounts receivable, inventory, maintenance, and asset history records,
but excluding all employee, tax, and corporate records (provided, however, that
access to such employee and tax records shall be provided to Buyer upon written
request following the Closing Date).
          (i) Computer Software and Hardware. All computer software and hardware
used or intended for use in connection with the business of any Seller, owned,
leased, or licensed by or to any Seller, to the extent that the transfer of such
software and hardware is not otherwise prohibited by contract between a Seller
and owner thereof. Schedule 1.2(i) hereto constitutes a list of all computer
software and hardware.
          (j) Leased Personalty. The leasehold interests created by all leases
of personal property constituting any part of the Purchased Assets or used in
connection with the business of any Seller, under which any Seller is a lessee,
including those leases that are capitalized leases and all of each Seller’s
rights arising from any maintenance contracts and deposits in connection
therewith (all such personal property that any Seller is leasing as lessee shall
herein be referred to as “Leased Personalty”), including, without limitation,
the Leased Personalty set forth on Schedule 1.2(j) hereto and any other Leased
Personalty transferable by any Seller. Attached to Schedule 1.2(j) are copies of
all the lease agreements listed on Schedule 1.2(j).
          (k) Names. All right, title, and interest in and to the names “Port
Arrowhead” and “Lake Port” and any and all names associated with the business of
any Seller at any time within the preceding 12 months, and any derivations
thereof (the “Names”); provided, however, that should Buyer and its affiliates
abandon the use of the “Lake Port” name at any time in connection with the
conduct of the Watercraft Business, the Lake Port name shall revert to Sellers
so long as such name is not used in connection with the sale, or service, or
brokerage of new or used boats, or the sale of marine parts by Sellers or any
other party claiming the right to use such name by or through any Seller
directly or indirectly. Upon any such reversion, Buyer shall execute such
documents as may be reasonably requested by Sellers to evidence such revision.

3



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
          (l) Phone and Facsimile Numbers, E-Mail Addresses, and Web Sites. All
telephone and facsimile numbers and e-mail addresses used by any Seller and any
web sites developed or owned by any Seller.
          (m) Deposits and Prepaid Expenses. All of each Seller’s deposits and
prepaid expenses (including, without limitation, boat show expenses) in
connection with the Watercraft Business (the “Deposits”), including, without
limitation, the Deposits set forth on Schedule 1.2(m) hereto (including any
deposits with respect to the Leased Personalty assumed by Buyer pursuant to
Section 2.1) but excluding the assets set forth in Sections 1.3(a) and 1.3(i),
as reduced in the ordinary course of business in accordance with past historical
practices.
          (n) Trade Accounts Receivable. All of each Seller’s trade accounts
receivable (the “Trade Accounts Receivable”), including, without limitation,
those unsubmitted warranty claims and those other Trade Accounts Receivable set
forth on Schedule 1.2(n) hereto, which sets forth the amount of each receivable
and the name of the obligor on each such receivable as of December 13, 2005 and
which schedule shall be updated to a date not later than three days prior to the
Closing Date.
          (o) Real Estate. The following real estate and improvements thereon as
described in Section 1.2(o): Osage Beach (Parcel A); Lake Ozark Marina (Parcel
B); Lake Ozark — Highway Frontage (Parcel C); and Springfield (Parcel D) (the
“Real Estate”).
          (p) Leasehold Interests. All of each Seller’s leasehold interests, as
a tenant or otherwise, related to or arising from the leases of real property
set forth on Schedule 1.2(p) hereto.
          (q) Payments from Manufacturers. All rebates, bonuses, allowances,
refunds, warranty receivables, year-end incentives, and other payments received
by any Seller from or due and payable to any Seller from manufacturers,
suppliers, and other third parties other than income tax and insurance refunds
due or owing to any Seller, except for all [***]. For purposes of this
Agreement, the term [***] with respect to a boat means [***].
          (r) Goodwill. All of each Seller’s goodwill associated with the
Watercraft Business.
     Each Schedule provided for in this Section 1.2 sets forth the assets and
properties of Sellers as a whole relating to the Watercraft Business and any
purported restriction on the sale, transfer, or assignment thereof.
     1.3. Excluded Assets. The following assets of Sellers shall be excluded
from the purchase and sale contemplated by this Agreement (the “Excluded
Assets”):
          (a) Cash and Cash Equivalents. Each Seller’s cash, cash equivalents,
bank accounts, bank deposits, undeposited receipts, term deposits, contracts in
transit, and funds therein and investments.

4



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
          (b) Rights Hereunder. Each Seller’s rights under this Agreement.
          (c) Corporate Documents. Each Seller’s corporate charter, minute and
stock record books, and corporate seal.
          (d) Records of Negotiations. Each Seller’s records relating to the
negotiation and sale of such Seller’s assets pursuant to this Agreement.
          (e) Employee Records. All of each Seller’s records with respect to
employees, provided that reasonable access thereto shall be provided to Buyer
upon written request for a period of three years following the closing date.
          (f) Tax Records. All of each Seller’s books and records with respect
to taxes, provided that reasonable access thereto shall be provided to Buyer
upon written request for a period of three years following the Closing Date.
          (g) Disposed of Assets. Any assets and properties disposed of since
the date of the Base Balance Sheet in the ordinary and usual course of business
and as contemplated by this Agreement.
          (h) Certain Payments [***]. All of each Seller’s [***] associated with
[***], no matter when these funds are received.
          (i) Tax and Insurance Refunds. All tax and insurance refunds,
including refunds of prepaid insurance, due or owing to each Seller.
          (j) Non-Trade Accounts Receivable. Any of any Seller’s Non-Trade
Accounts Receivable, including notes receivable from affiliates.
          (k) Other Real Estate. Any real estate owned by any Seller other than
the real estate listed in Section 1.2(o), including, without limitations, the
Lake Port property and docks.
          (l) Stock in Business. Any stock or ownership interests in MS Inc.,
LOI, LLC, LMI, and PAI.
          (m) Insurance Policies. All insurance policies of each Seller and all
rights with respect thereto.
          (n) [***] Indemnities. Any right to [***] indemnities and other claims
[***] with respect to products sold by any Seller prior to the Closing and any
reimbursement for [***] conducted by any Seller prior to the Closing, in each
case to the extent not an Assumed Liability.
          (o) Claims. All claims or causes of action against any person for
matters arising prior to the Closing to the extent not an Assumed Liability.

5



--------------------------------------------------------------------------------



 



          (p) Non-Watercraft Business Assets. All assets of each Seller listed
in Section 1.2 that are not used in the Watercraft Business.
SECTION II.
ASSUMPTION OF LIABILITIES
     2.1. Assumed Liabilities. Buyer shall not assume any liabilities or
obligations of any Seller of whatsoever nature or type, except that at the
Closing, Buyer shall assume the following:
          (a) Assumed Contract Liabilities. Those nondelinquent performance
obligations (including work in process) of each Seller arising after the Closing
Date under the Business Contracts, Licenses and Permits, Leased Personalty, and
Deposits as described in Section 1.2 and listed on Schedule 2.1(a) hereto
(“Assumed Contract Liabilities”).
          (b) Assumed Inventory Floorplan. The principal amount payable to
lenders relating to inventory financing listed on Schedule 2.1(b) hereto (the
“Assumed Inventory Floorplan”), but only to the extent current as of the
Closing, which shall be retired by Buyer at the Closing.
          (c) Assumed Customer Deposits. The obligations and liabilities
relating to the customer deposits set forth on Schedule 2.1(c) hereto.
          (d) Assumed Unearned Income Each Seller’s unearned income, net of
discounts to customers, listed on Schedule 2.1(d).
          (e) Warranties. All warranty and customer service obligations for
products sold or work performed prior to the Closing in accordance with
manufacturers’ requirements or the policies of Sellers’ described on
Schedule 2.1(e) hereto.
          (f) Post-Closing Liabilities. All liabilities with respect to the
operation of the Watercraft Business after the Closing, including, without
limitation, all liability and responsibility with respect to inventory sold
after the Closing.
The liabilities described in clauses (a), (b), (c), (d), (e), and (f) of
Section 2.1 are hereinafter referred to as the “Assumed Liabilities.”
     2.2. Excluded Liabilities. Except only with respect to the Assumed
Liabilities expressly assumed pursuant to Section 2.1, Buyer shall not be
obligated to directly or indirectly pay, perform, or discharge any claims,
obligations, or liabilities of any Seller, including, without limitation, the
following:
          (a) Legal and Accounting Fees. Any obligations or liabilities for
legal, accounting, and other fees and expenses incurred by or on behalf of any
Seller, or Sellers’ Parent, or any Key Person in connection with the negotiation
of the transactions contemplated by this Agreement, this Agreement, the sale of
the Purchased Assets, the assumption of the Assumed Liabilities, and the
documents related thereto.

6



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
          (b) Tax Liabilities. Any tax and tax related obligations or
liabilities of any Seller whether or not owed on or prior to the Closing Date,
including, without limitation, (i) any obligations or liabilities (federal,
state, local, or foreign) for or related to taxes on or measured by the income
of any Seller; (ii) any obligations or liabilities for federal, state, local, or
foreign income and employee FICA taxes that any Seller is legally obligated to
withhold through the Closing Date whether or not any Seller has withheld the
same as required by law; (iii) any obligations or liabilities for employer FICA
and unemployment taxes; (iv) any sales, use, property, and transfer taxes
arising as a result of the sale of the Purchased Assets as contemplated hereby
([***] constituting a portion of the Purchased Assets, [***]) or the operation
of the Watercraft Business at any time until the Closing Date; (v) any
obligations or liabilities for franchise and excise taxes relating to the
corporate status of any Seller; (vi) any obligations or liabilities for property
taxes for any period prior to the Closing Date, except that any amounts paid or
accrued for periods after the Closing Date will be prorated; and (vii) any other
taxes of any kind or description for any period prior the Closing Date, except
that any amounts paid or accrued for periods after the Closing Date will be
prorated.
          (c) Liability to Buyer for Breach. Any obligations or liabilities of
any Seller to the extent that their existence or magnitude constitutes or
results in a breach of a representation, warranty, covenant, or agreement made
by any Seller to Buyer, or makes any of the information contained in this
Agreement or any Exhibit, Schedule, or the other document delivered by or on
behalf of any Seller (or their representatives) pursuant to or in connection
with this Agreement or any of the transactions contemplated hereby untrue in any
material adverse respect.
          (d) Liabilities to Employees. Any obligations or liabilities of any
Seller with respect to payroll, bonuses, severance benefits, vacation pay, sick
pay, and other employment benefits or sums, including, without limitation, FICA,
workers’ compensation premiums, or unemployment premiums and taxes to or on
behalf of employees of any Seller, and any and all obligations or liabilities of
any Seller, arising under any collective bargaining agreement or union contract.
          (e) Property and Personal Injury Liabilities. Any claims against or
obligations or liabilities of any Seller for injury to or death of persons or
damage to or destruction of property (including, without limitation, any
workers’ compensation claim from an injury occurring prior to the Closing Date)
regardless of when such claim or liability is asserted, including, without
limitation, any claim, obligation, or liability for damages in connection with
the foregoing, it being understood and agreed that any claim, obligation, or
liability asserted after the Closing Date arising out of the sale of any product
either sold and delivered or produced by any Seller or the performance of any
services by any Seller prior to the Closing Date, shall be considered to be a
claim against or an obligation or liability of a Seller for injury to or death
of persons or damage to or destruction of property and therefore, except as
otherwise provided for herein, not assumed hereunder by Buyer.
          (f) Liability for Medical, Dental, and Disability Benefits. Any
obligations or liabilities of any Seller for medical, dental, and disability
(both long-term and

7



--------------------------------------------------------------------------------



 



short-term) benefits, whether insured or self-insured, for claims made prior to
the Closing Date that arises by virtue of an employment relationship at any time
with any Seller.
          (g) Liability to Others for Breach. Any obligations or liabilities of
any Seller for any breach of any representation, warranty, covenant, or
agreement, or for any claim for indemnification, contained in any contract or
other document referred to in Section 1.2, agreed to be performed pursuant
hereto by Buyer or Designated Subsidiary, to the extent that such breach or
claim arose out of or by virtue of the performance or nonperformance by any
Seller thereunder prior to the Closing Date, it being understood that, as
between any Seller and Buyer, this paragraph shall apply notwithstanding any
provisions that may be contained in any form of consent to the assignment of any
such contract or document that, by its terms, imposes such liabilities upon
Buyer and which assignment is accepted by Buyer notwithstanding the presence of
such a provision, and that the failure by any Seller to discharge any such
liability shall entitle Buyer to indemnification in accordance with the
provisions of Section 10.1.
          (h) Liability Regarding Employee Welfare and Pension Benefits. Any
obligations or liabilities of any Seller arising out of or in connection with
any past or present employee welfare and pension benefit plans of any Seller,
including, without limitation, any obligations or liabilities of any Seller to
or on behalf of any past or present employee of any Seller arising under any
collective bargaining agreement, union contract, union health and welfare fund,
or similar program.
          (i) ERISA. Any obligations or liabilities of any Seller with respect
to, or arising under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or any Pension Plan, Welfare Plan or Employee Benefit Plan,
as each are hereinafter defined or as defined by ERISA, and any related trust
agreements or annuity contracts not expressly assumed in Section 2.1.
          (j) Employee Grievances. Any obligations or liabilities of any Seller
with respect to, or arising under, any grievance or complaint brought by any
past or present employee of any Seller while in the employ of any Seller or
filed pursuant to any collective bargaining agreement to which any Seller is a
party or by which any Seller is bound.
          (k) Liability for Violation of Law. Any obligations or liabilities of
any Seller arising out of or in connection with any violation by any Seller of
any statute, law, or governmental rule, regulation, policy, or directive, which
violation arises out of any act or omission relating to any Seller that occurred
prior to the Closing Date.
          (l) Liabilities for Violation of Environmental Laws. Any obligations
or liabilities of any Seller with respect to, or relating to, any federal,
state, or local statutes, regulations, or ordinances relating to the protection
of the environment and workplace health and safety (“Environmental Laws”), which
are applicable to the business, properties, or operations of any Seller to the
extent such liabilities constitute a breach of Seller’s representations and
warranties set forth in Section 4.1(p)(ii) of this Agreement.
          (m) Bank Debt and Other Indebtedness. Except as expressly assumed
pursuant to Section 2.1, any amounts owing by any Seller to banks or other
persons,

8



--------------------------------------------------------------------------------



 



firms, or institutions for borrowed funds and any obligations or liabilities of
any Seller with respect to any other indebtedness of any Seller.
          (n) Shareholders, Members, and Affiliates. Any obligations or
liabilities of any Seller with respect to any shareholder of any Seller or any
Affiliate of any Seller or any such shareholder, including long-term debt and
shareholder loans. For purposes of this Agreement, the term “Affiliate” shall
mean any entity in which any Key Person is an officer or director or in which
any Key Person or any Seller, directly or indirectly, owns or controls
10 percent or more of the equity securities of the entity, or any person related
to any Key Person by blood or marriage.
          (o) Accounts Payable and Accrued Expenses. Any of any Seller’s
accounts payable and accrued expenses existing on the Closing Date.
          (p) Previously Collected and Misapplied Accounts. Any obligations or
liabilities of any Seller for previously collected accounts receivable,
misapplied credits, misapplied payments, overpayments, and duplicate payments.
          (q) Litigation. Any obligations or liabilities of any Seller relating
to lawsuits, claims (whether instituted, pending, or threatened), or judgments
against any Seller or relating to the business of any Seller or the use of any
of its assets or properties relating to any facts or circumstances arising on or
prior to the Closing Date.
          (r) Liabilities Not Assumed Hereunder. Consistent with and without
limitation by the specific enumeration of the foregoing, any obligations or
liabilities not expressly assumed by Buyer pursuant to the provisions of
Section 2.1.
     2.3. No Expansion of Third-Party Rights. The assumption by Buyer or
Designated Subsidiary of the Assumed Liabilities, and the transfer thereof by
any Seller, shall in no way expand the rights and remedies of any third party
against any Seller or against Buyer or Designated Subsidiary, as assignee of any
Seller, as compared to the rights and remedies that such third party would have
had against Seller or against Buyer or Designated Subsidiary, as assignee of any
Seller, had Buyer or Designated Subsidiary not assumed such liabilities. Without
limiting the generality of the preceding sentence, the assumption by Buyer or
Designated Subsidiary of such liabilities shall not create any third-party
beneficiary rights.
     2.4. Designated Subsidiary. Buyer and Sellers contemplate that Buyer may
designate an affiliate of Buyer, including a newly formed, wholly owned
subsidiary, partnership, or limited liability company (referred to herein as
“Designated Subsidiary”) to acquire all or a portion of the Purchased Assets or
assume all or a portion of the Assumed Liabilities. In the event that Designated
Subsidiary assumes any Seller’s obligations and liabilities described in Section
2.1, Buyer guarantees to Sellers, but not to third parties, to satisfy and
discharge such obligations and liabilities assumed by Designated Subsidiary to
the extent not satisfied by Designated Subsidiary.

9



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
SECTION III.
PURCHASE PRICE
     3.1. Base Purchase Price. The base purchase price for the Purchased Assets
to be acquired pursuant to Section 1.1 shall be, in addition, as applicable, to
the assumption of liabilities pursuant to Section 2.1, $25,000,000 [***]. The
base purchase price is subject to adjustment pursuant to Section 3.3, and the
base purchase price as adjusted pursuant to such Section 3.3 shall be the
purchase price.
     3.2. Payment of Purchase Price. The purchase price shall be payable [***].
     3.3. Adjustments to Purchase Price.
          (a) Net Working Capital Adjustment. The base purchase price shall be
increased by an amount equal to the value of all Inventory, Deposits and Prepaid
Expenses, and Trade Accounts Receivable acquired pursuant to Sections 1.2(a),
1.2(m), and 1.2(n) less Assumed Liabilities assumed pursuant to Sections 2.1(b),
2.1(c), and 2.1(d) (the “Net Working Capital Adjustment”). An example of the
calculation of the Net Working Capital Adjustment is set forth on Schedule 3.3
hereto. For purposes of the calculation of the value of the Inventory in this
Section 3.3(a), the value of the Inventory shall be determined as follows:
(i) new 2006 model boats and trailers shall be dealer net invoice, less rebates
and all program incentives received by Seller prior to the Closing Date [***] by
Sellers or any affiliates of Sellers; (ii) new pre-2006 model boats and trailers
shall be dealer net invoice plus actual cost of additions added by Sellers or
any affiliates of Sellers, less [***]% per model year; (iii) used boats shall be
the lesser of low ABOS trade-in value or NADA wholesale, whichever is lower,
minus the costs of necessary repairs for any inventory not in marketable
condition; (iv) fuel inventory shall be valued based on the last price per
gallon paid by the applicable Seller; and (v) parts and accessories shall be
valued at net dealer cost less an 80% obsolescence allowance for the value of
[***] parts listed on the IDS parts [***] report provided by Seller except that
Seller, [***]. If the parties cannot agree on the value of any item of parts and
accessory inventory or used boat, trailer, or hoist, inventory (if ABOS or NADA
values are not available [***]), the applicable Seller, at its option, will be
able to retain such item(s) of Inventory. As used in this Section 3.3(a),
Inventory refers only to new and used boat, motor, trailer, hoist, and parts and
accessory inventory and fuel inventory. For purposes of the calculation of the
value of the Trade Receivables in Section 3.3(a), the value of the Trade
Receivables shall be book value, [***]. For purposes of clarity, the value of
Inventory shall not be reduced by “new” or “used” “boat LIFO Reserve” or “[***]”
as shown on Sellers’ Financial Statements. Sellers will use good faith efforts
to estimate the [***] as of Closing, but Sellers will be allowed to submit (and
Buyer will promptly pay) any [***] as of Closing within 60 days after Closing
(e.g., [***] incurred prior to Closing, such as [***], but the receipts for
which are not turned in until after Closing).
          (b) Capital Expansion Adjustment. The base purchase price shall be
increased for expansion expenditures paid by any Seller or any affiliate of any
Seller prior to the

10



--------------------------------------------------------------------------------



 



Closing Date, which are related to the ongoing construction costs associated
with the expansion of the Port Arrowhead Marina property, but not to exceed
$2,750,000 (the “Capital Expansion Adjustment”). Also, after Closing, Buyer will
promptly pay to Sellers any of such expansion expenditures paid by Seller after
Closing for work done prior to Closing, subject to the $2,750,000 limitation.
          (c) Work in Process Adjustment. The base purchase price shall be
increased for the actual cost of direct labor incurred as of the Closing Date on
outstanding work orders but not including parts or accessories that are included
in the parts and accessories inventory listed on Schedule 1.2(a) .
          (d) Payment of Purchase-Price Adjustments. Any purchase price
adjustment required under this Section 3.3, shall be added to or subtracted from
the amount of the base purchase price to be delivered at the Closing Date as the
Purchase Price.
     3.4. Allocation of Purchase Price. The purchase price shall be allocated
among the Purchased Assets owned by Sellers as agreed to by Buyer and Sellers.
Without limiting the foregoing, Buyer and Sellers agree that the total purchase
price (including liabilities assumed) for the assets and properties purchased
pursuant to this Agreement shall be allocated to those assets and properties as
set forth on Schedule 3.4 hereto, and Buyer and Sellers agree that the
allocation set forth on Schedule 3.4 hereto has been made in accordance with the
requirements of Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”) and any applicable Treasury Regulations promulgated thereunder.
Buyer and Sellers, each at its own expense, also agree to file appropriate forms
with the Internal Revenue Service setting forth the information required to be
furnished to the Internal Revenue Service by Section 1060 of the Code and the
applicable Treasury Regulations thereunder.
     3.5. Prorations. All items that are normally prorated between a buyer and
seller will be prorated as of the Closing Date in a manner mutually agreed to by
the parties.
SECTION IV.
REPRESENTATIONS AND WARRANTIES
     4.1. Representations and Warranties of Sellers. Except as otherwise set
forth in Sellers’ Disclosure Schedule heretofore delivered by Sellers to and
acknowledged as received by Buyer, each Seller jointly and severally represents
and warrants to Buyer and Designated Subsidiary as follows:
          (a) Due Incorporation, Good Standing, and Qualification. Each Seller
is a corporation duly organized, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation and has the requisite
corporate power and authority to own, operate, and lease its assets and
properties and to carry on its business as now being conducted. No Seller is
subject to any material disability by reason of the failure to be duly qualified
as a foreign corporation for the transaction of business or to be in good
standing under the laws of any jurisdiction. Schedule 4.1(a) hereto constitutes
a list setting forth, as of the date of this Agreement, each jurisdiction in
which each Seller is qualified to do business.

11



--------------------------------------------------------------------------------



 



          (b) Corporate Authority. Each Seller has the corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby. The Board of Directors and shareholders of each Seller have
duly authorized the execution, delivery, and performance of this Agreement. No
other corporate proceedings on the part of any Seller are necessary to authorize
the execution and delivery by any Seller of this Agreement or the consummation
by any Seller of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by, and constitutes a legal, valid, and binding
agreement of, each Seller, enforceable against each Seller in accordance with
its terms, except that (i) such enforcement may be subject to bankruptcy,
insolvency, reorganization, moratorium, or other similar laws now or hereafter
in effect relating to creditors’ rights, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefore may be brought.
          (c) Capital Stock; Options, Warrants, and Rights. As of the date
hereof, Sellers’ Parent owns all of the capital stock of PAM; PAM owns all of
the capital stock of LMI and PAI; and a Key Person (or an affiliate thereof)
owns all of the capital stock of LRC.
          (d) Subsidiaries. Except for the ownership by PAM of all of the
capital stock of LMI and PAI, no Seller has any subsidiary other than MS Inc.
and LOI, LLC, which are owned by PAM but are not Purchased Assets and which are
not involved in the Watercraft Business other than the leasing of employees.
          (e) Financial Statements. The Balance Sheets of each of the Sellers as
of December 31, 2003, December 31, 2004, and September 30, 2005, as well as the
Statements of Operations, for the years ended December 31, 2004, respectively,
and for the nine months ended September 30, 2005, have been prepared by Sellers
without audit, and are attached hereto as Schedule 4.1(e). All of the foregoing
financial statements attached hereto as Schedule 4.1(e) have been prepared in
accordance with generally accepted accounting principles, which were applied on
a consistent basis, and present fairly, in all material respects, the financial
position and results of operations of Sellers as of their respective dates and
for the periods indicated. No Seller has any material liabilities or obligations
of a type that would be included in a balance sheet prepared in accordance with
generally accepted accounting principles, whether related to tax or non-tax
matters, accrued or contingent, due or not yet due, liquidated or unliquidated,
or otherwise, except as and to the extent disclosed or reflected in the Base
Balance Sheet or incurred since the date of the Base Balance Sheet in the
ordinary course of business and as contemplated by this Agreement.
          (f) Actions in the Ordinary Course of Business. Since the date of the
Base Balance Sheet, no Seller (i) has taken any action or entered into any
material transaction other than contemplated hereby outside the ordinary and
usual course of business; (ii) has borrowed any money or become contingently
liable for any obligation or liability of another; (iii) has failed to pay any
of its debts and obligations as they become due; (iv) has incurred any debt,
liability, or obligation of any nature to any party, except for obligations
arising from the purchase of goods or the rendition of services in the ordinary
and usual course of business; (v) has failed to use its reasonable commercial
efforts to preserve its business organization intact, to keep available the
services of its employees and independent contractors, or to preserve its

12



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
relationships with its customers, suppliers, and others with which it deals;
(vi) has sold, transferred, leased, or encumbered any of its assets or
properties outside the ordinary and usual course of business; (vii) has waived
any material right; (viii) has written off any assets or properties; or (ix) has
hired any employees or increased the compensation of any employees outside the
ordinary and usual course of business.
          (g) No Material Change. To the knowledge of each Seller, since the
date of the Base Balance Sheet, there has not been and there is not threatened
(i) any material adverse change in the financial condition, business, assets,
properties, or operating results of any Seller; (ii) any loss or damage (whether
or not covered by insurance) to any of the assets or properties of any Seller,
which materially affects or impairs its ability to conduct its business; or
(iii) any mortgage or pledge of any assets or properties of any Seller, or any
indebtedness incurred by any Seller, other than indebtedness, not material in
the aggregate, incurred in the ordinary and usual course of business.
          (h) Title to Properties. Each Seller has good and marketable title to
and rightful possession of the Purchased Assets. None of such assets and
properties are subject to any mortgage, indenture, pledge, lien, claim,
encumbrance, charge, security interest or title retention, or other security
arrangement, except for liens for the payment of federal, state, and other
taxes, the payment of which is neither delinquent nor subject to penalties, and
except for other liens and encumbrances incidental to the conduct of its
business or the ownership of its assets or properties, which were not incurred
in connection with the borrowing of money or the obtaining of advances and which
do not in the aggregate materially detract from the value of its assets or
properties or materially impair the use thereof in the operation of its
business, except in each case as disclosed in the Base Balance Sheet and except
as provided in Section 2.1(b). All leases pursuant to which any Seller leases
any substantial amount of real or personal property are valid and effective in
accordance with their respective terms. Schedule 4.1(h) hereto sets forth the
location, physical description, basis of occupancy, ownership, and terms of any
mortgages or leases with respect to all properties used by any Seller in the
conduct of the Watercraft Business.
          (i) Condition of Assets and Properties. The buildings, equipment,
machinery, docks, harbors, bulkheads, storage facilities, fixtures, furniture,
furnishings, office equipment, and all other tangible personal assets and
properties presently used in, or necessary for the operation of, the business of
any Seller, do not require any repairs other than normal maintenance and are in
good operating condition and in a state of reasonable maintenance and repair
[***]. In addition, there are no [***], including current or pending legislation
or regulatory actions affecting access to waterways, customarily used by any
Seller or the customers of any Seller, that would otherwise adversely impact the
business of any Seller.
          (j) Litigation; Absence of Claims or Product or Service Warranties.
There are no actions, suits, claims, proceedings, investigations, or other
litigation pending or, to the knowledge of any Seller or Sellers’ Parent,
threatened against any Seller, at law or in equity, or before or by any federal,
state, municipal, or other governmental department, commission, board, bureau,
agency, or instrumentality that, if determined adversely to any Seller, would
individually or in the aggregate have a material adverse effect on the business,
assets, properties, operations, operating results, or condition, financial or
otherwise, of any

13



--------------------------------------------------------------------------------



 



Seller. No Seller is a party to any decree, order, or arbitration award (or
agreement entered into in any administrative, judicial, or arbitration
proceeding with any governmental authority) with respect to or affecting any of
the Purchased Assets (or the use thereof), the Assumed Liabilities, or the
Watercraft Business (or the conduct thereof). The Sellers’ Disclosure Schedule
describes all warranties extended by any Seller with respect to the quality or
absence of defect of the products or services sold or performed by any Seller
that are in force as of the date hereof. There are no material claims pending,
anticipated, or to the knowledge of any Seller or Sellers’ Parent, threatened
against any Seller with respect to the quality of or absence of defects in such
products or services. No Seller has been required to pay direct, incidental, or
consequential damages to any person or entity in connection with any of such
products or services at any time during the five-year period preceding the date
of this Agreement.
          (k) Licenses and Permits. No Seller is subject to any material
disability or liability by reason of its failure to possess any license, permit,
franchise, certificate, consent, approval, or authorization. Each Seller has all
material licenses, permits, franchises, certificates, consents, approvals, and
authorizations of whatever kind and type, governmental or private, necessary for
the business conducted by it and the ownership or use of all assets and
properties and the premises occupied by it. Schedule 1.2(g) hereto contains a
true, correct, and complete list of all licenses, permits, franchises,
certificates, consents, approvals, and authorizations necessary for the conduct
of the business of each Seller.
          (l) No Violation. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not violate or result
in a breach by any Seller of, or constitute a default under, or conflict with,
or cause any acceleration of any obligation with respect to (i) any provision or
restriction of any charter, bylaw, shareholders’ agreement, articles of
organization, operating agreement, voting trust, proxy, or other similar
agreement applicable to any Seller; (ii) any loan agreement, indenture, lease,
or mortgage to which any Seller is a party or by which any Seller is bound;
(iii) any provision or restriction of any lien, lease agreement, dealer
agreement, contract, or instrument to which any Seller is a party or by which
any Seller is bound; or (iv) any order, judgment, award, decree, law, rule,
ordinance, or regulation or any other restriction of any kind or character to
which any assets or properties of any Seller is subject or by which any Seller
is bound. Neither the execution and delivery by any Seller of this Agreement or
any of the other agreements contemplated hereby, nor the consummation of the
transactions contemplated hereby or thereby, will result in the creation of any
lien, claim, right, charge, encumbrance or security interest of any nature or
type whatsoever with respect to any of the assets of any Seller.
          (m) Taxes. Sellers have duly filed in correct form all Tax Returns (as
defined below) relating to the activities of Sellers required or due to be filed
(with regard to applicable extensions) on or prior to the date hereof. All such
Tax Returns are accurate and complete in all material respects, and Sellers have
paid or made provision for the payment of all Taxes (as defined below) that have
been incurred or are due or claimed to be due from Sellers by federal, state, or
local taxing authorities for all periods ending on or before the date hereof,
other than Taxes or other charges that are not delinquent or are being contested
in good faith and have not been finally determined and have been disclosed to
Buyer. The amounts set up as reserves for Taxes on the books of Sellers are
sufficient in the aggregate for the payment of all unpaid Taxes (including any
interest or penalties thereon), whether or not disputed, accrued, or

14



--------------------------------------------------------------------------------



 




          applicable. No claims for Taxes or assessments are being asserted or
threatened against any Seller. Sellers have furnished to Buyer a copy of all Tax
Returns filed for them within the five-year period prior to the date of the
Agreement. For purposes of this Agreement, the term “Taxes” shall mean all
taxes, charges, fees, levies, or other assessments, including, without
limitation, income, gross receipts, excise, property, sales, transfer, license,
payroll, and franchise taxes, imposed by the United States or any state, local,
or foreign government or subdivision or agency thereof, and such term shall
include any interest, penalties, or additions to tax attributable to such
assessments or to the failure to file any Tax Return; and the term “Tax Return”
shall mean any report, return, or other information required to be supplied to a
taxing authority or required by a taxing authority to be supplied to any other
person.
          (n) Accounts Receivable. Each account receivable of any Seller has
been acquired in the ordinary course of business, is valid and enforceable, and
is fully collectible, subject to no defenses, deductions, set-offs, or
counterclaims, except to the extent of the reserve reflected in the Base Balance
Sheet or in such other amount that is not material in the aggregate. Each such
account receivable is fully collectible to the extent of the face value thereof
(less the amount of the reserve for doubtful accounts, if any, reflected on the
books of such Seller with respect to such account), no later than 60 days after
such account receivable is due, and no account receivable is due more than
90 days after it was created. Any Trade Account Receivable not collected in full
within 90 days after the Closing Date shall conclusively be deemed to be
uncollectible. Any such Trade Account Receivable that becomes uncollectible at
any time shall be purchased by Sellers from Buyer or Designated Subsidiary at
the face value thereof within 10 days after written demand by Buyer or
Designated Subsidiary for such purchase, which demand must be made no later than
one year after the Closing Date. Notwithstanding the foregoing, Buyer shall
provide to Sellers on a monthly basis a trade account receivable report during
such period as Sellers have any responsibility therefor.
          (o) Contracts. No Seller is a party to (i) any plan or contract
providing for bonuses, incentives, pensions, stock options, stock purchases,
deferred compensation, retirement payments, pension, profit sharing, or welfare
benefits; (ii) any plan or agreement providing for fringe benefits to present or
former employees, including sick leave, severance pay, medical, hospitalization,
life insurance, or related benefits; (iii) any lease, installment purchase
agreement, or other contract with respect to any real or personal property used
or proposed to be used in its operations, excepting, in each case, items
included within aggregate amounts disclosed or reflected in the Base Balance
Sheet; (iv) any employment, consulting, or other similar arrangement not
terminable by it upon 30 days or less notice without penalty to it or that
provides for payments upon or after termination; (v) any contract or agreement
for the purchase of any commodity, material, fixed asset, or equipment in excess
of $10,000; (vi) any contract or agreement creating an obligation of $10,000 or
more; (vii) any mortgage, deed of trust, pledge agreement, security agreement,
lease, or other contract or agreement, which by its terms does not terminate or
is not terminable by it without penalty to it; (viii) any loan agreement, letter
of credit, financing agreement, indenture, promissory note, or other similar
type of arrangement; (ix) any dealer, distributorship, agency, sales, brokerage,
wholesaling, franchise, license, conditional sales agreement, or similar
agreement; (x) any purchase commitment to, or contract or agreement with, any
manufacturer or other supplier in excess of $5,000; or (xi) any material
license, authority, or permit in favor of any person or entity with respect to
the Watercraft Business or any Purchased Assets. All mortgages, leases,

15



--------------------------------------------------------------------------------



 




contracts, agreements, and other arrangements to which any Seller is a party are
valid and enforceable in accordance with their terms; such Seller and all other
parties to each of the foregoing have performed in all material respects all
obligations required to be performed to date and have waived no rights
thereunder; neither such Seller, nor any such other party, is in default or in
arrears under any material term of any of the foregoing; and no condition exists
or event has occurred that, with the giving of notice or lapse of time or both,
would constitute a default under any of them. With respect to the Watercraft
Business, no Seller is bound by any agreement or arrangement to sell or provide
goods or services at prices below the prevailing market prices therefor or to
purchase goods or services at prices above the prevailing market prices
therefor. With respect to the Watercraft Business, neither any Seller nor
Sellers’ Parent has any reason to believe that there is a reasonable likelihood
that any of the manufacturers for or suppliers to any Seller will terminate in
the foreseeable future their business relationship with any Seller for any
reason whatsoever.
          (p) Compliance with Law and Other Regulations.
               (i) General. Each Seller is in compliance in all material
respects with all requirements of federal, state, and local law and all
requirements of all governmental bodies and agencies having jurisdiction over
it, the conduct of its business, the use of its assets and properties, and all
premises occupied by it. Without limiting the foregoing, each Seller has
properly filed all reports, paid all monies, and obtained all licenses, permits,
certificates, and authorizations needed or required for the conduct of its
business and the use of its assets and properties and the premises occupied by
it in connection therewith and is in compliance in all material respects with
all conditions, restrictions, and provisions of all of the foregoing. No Seller
has received within the last three years any written notice from any federal,
state, or local authority or any insurance or inspection body that any of its
assets, properties, facilities, equipment, or business procedures or practices
fails to comply in any material respect with any applicable law, ordinance,
regulation, building, or zoning law, or requirement of any public authority or
body.
               (ii) Environmental. Schedule 4.1(p)(ii)(a) hereto sets forth a
complete list of all aboveground and underground storage tanks, asbestos, and
polychlorinated biphenyls (“PCBs”) that are located on any Real Property, and
that are subject to Environmental Laws, and such schedule sets forth the present
contents of the aboveground and underground storage tanks. Without limiting the
provisions of Section 4.1(p)(ii) in anyway whatsoever, there has been no:
                    (A) use, storage, treatment, generation, transportation,
spill, discharge, dumping, or any release or threatened release into the
environment or workplace (including, without limitation, into air, water, or
ground water) of any Hazardous Substance (defined as any substance, whether
solid, liquid or gaseous, which is listed, defined or regulated as a “hazardous
substance,” “hazardous waste,” “pollutant,” “toxic substance,” or petroleum or
petroleum constituent, in or pursuant to any Environmental Law) by, or on behalf
of, any Seller or from any of the properties owned, leased, or operated by any
Seller in connection with the Watercraft Business (hereinafter in this Section
referred to “Purchased Real Property Assets”) that would create a liability to
the Watercraft Business;

16



--------------------------------------------------------------------------------



 



                    (B) violations or written claims of violations of
Environmental Law in the five years prior to the Closing Date pertaining to the
Purchased Real Property Assets;
                    (C) exposure of and resulting consequences to any persons,
including, without limitation, employees of any Seller, to any Hazardous
Substance stored, treated, generated, or handled at the Purchased Real Property
Assets on or prior to the Closing Date;
                    (D) use, generation, transportation, storage, treatment,
disposal, or Release (defined below) of Hazardous Substances occurring on or
prior to the Closing Date including, without limitation, any waste or other
disposal activities or Releases (as defined below) that occurred at any facility
located on the Purchased Real Property Assets;
                    (E) spills, discharges, leaks, emissions, injections,
escapes, dumping, pumping, pouring, emptying, leaching, leaking, or disposing or
any releases or threatened releases as defined now or in the future under
CERCLA, as amended from time to time, or any other similar Environmental Laws to
surface waters, groundwaters, soil, ambient air, or otherwise into the
environment (“Releases”) occurring on or prior to the Closing Date, including,
without limitation, those Releases that require notification or reporting to
appropriate federal, state, or local authorities or that require assessment or
remedial activities;
                    (F) exposure and resulting consequences to any persons,
including, without limitation, employees of any Seller, to any mineral,
chemical, or industrial product, raw material intermediate, by-product, or
Hazardous Substance stored, treated, generated, or handled at a facility at
which any Seller owned, leased or operated on or prior to the Closing Date;
                    (G) violations or claim of violations of Environmental Law
pertaining to the properties owned, leased or operated by any Sellers, which
violations or alleged violations occurred prior to the Closing Date or otherwise
arising out of or under such Environmental Laws;
                    (H) actions, failures to act, or negligence in monitoring,
maintaining, and reporting, of on-site generation, storage, treatment,
transportation, and disposal operations on or prior to the Closing Date; or
                    (I) installation, use, removal, maintenance, or monitoring
of storage tanks or related facilities on or prior to the Closing Date.
          (q) Employee Benefit and Employment Matters.
               (i) ERISA Matters. Each Seller has fulfilled its obligations, if
any, under the minimum funding standards of Section 302 of ERISA and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of any Seller are eligible to participate,
and each such plan is in compliance in all material respects with the presently
applicable provisions of ERISA and such regulations and published
interpretations. No

17



--------------------------------------------------------------------------------



 



Seller has incurred any unpaid liability to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan under Title IV of ERISA. Each Seller has furnished to Buyer as
an attachment to Schedule 4.1(q)(i) hereto true and complete copies of each
pension plan, welfare plan, and employment benefit plan applicable to such
Seller and related trust agreements or annuity contracts, Internal Revenue
Service determination letters, and summary plan descriptions; all of the
foregoing plans, agreements, and commitments are valid, binding, and in full
force and effect, and there are no defaults thereunder; and none of the rights
of any Seller or any of its ERISA Affiliates (as defined under ERISA) thereunder
will be impaired by this Agreement or the consummation of the transactions
contemplated by this Agreement.
               (ii) Labor Matters. Each Seller has complied in all material
respects with all other applicable federal, state, and local laws relating to
the employment of labor, including, without limitation, the provisions thereof
relative to wages, hours, collective bargaining, working conditions, and payment
of taxes of any kind, and no Seller is liable for any arrears of wages or any
taxes or penalties for failure to comply with any of the foregoing or has any
obligations for any vacation, sick leave, or other compensatory time. No Seller
is a party to any collective bargaining or other contract or agreement with any
labor union, and there is no request for union representation pending or
threatened against any Seller. There is not pending or threatened any (A) labor
dispute, grievance, strike, or work stoppage involving any of the employees of
any Seller, (B) charge or complaint against or involving any employees of any
Seller by the National Labor Relations Board, the Department of Labor, the
Occupational Health and Safety Administration, or any similar federal, state, or
local board or agency, or (C) unfair employment or labor practice charges by or
on behalf of any employee of any Seller.
               (iii) Arrangements with Employees. The employment of each
employee of each Seller is terminable at will without cost to any Seller. All
employees of each Seller are paid salaries or other compensation in accordance
with the amounts set forth in Schedule 4.1(q)(iii) hereto, and
Schedule 4.1(q)(iii) correctly and accurately sets forth all salaries, expenses,
and personal benefits paid to or accrued for all employees of each Seller as of
the date of this Agreement, all of which are reflected as appropriate in the
Base Balance Sheet.
          (r) No Prohibited Payments. Neither any Seller, nor, to the knowledge
of any Seller or Sellers’ Parent, any officer, director, employee, independent
contractor, or agent, acting on behalf of any Seller, has at any time (i) made
any contributions to any candidate for political office in violation of law or
failed to disclose fully any contributions to any candidate for political office
in accordance with any applicable statute, rule, regulation, or ordinance
requiring such disclosure; (ii) made any payment to any local, state, federal,
or foreign governmental officer or official, or other person charged with
similar public or quasi-public duties, other than payments required or allowed
by applicable law; (iii) made any payment outside the ordinary course of its
business to any purchasing or selling agent or person charged with similar
duties of any entity to which it sells products or renders services or from
which it buys products or services for the purpose of influencing such agent or
person to buy products or services from or sell products or services to it; or
(iv) engaged in any transaction, maintained any bank account, or used any
corporate funds, except for transactions, bank accounts, and funds that have
been and are reflected in its normally maintained books and records.

18



--------------------------------------------------------------------------------



 



          (s) Intellectual Property. Each Seller owns or holds all necessary
rights to use all trademarks, trade names, trade secrets, logos, fictitious
names, service marks, slogans, patents, and copyrights that are used in or
necessary to the operation of its business. Schedule 1.2(e) hereto sets forth a
true, complete, and correct list of all of material Intellectual Property owned
or used by any Seller. None of the matters covered by the Intellectual Property,
nor any of the products or services sold or provided by any Seller, nor any of
the processes used or the business practices followed by any Seller, infringes
or has infringed upon any trademark, trade name, trade secret, logo, fictitious
name, service mark, slogan, patent, or copyright owned by any person or entity
(or any application with respect thereto), or constitutes unfair competition. No
Seller is, and following the Closing Buyer will be, obligated to pay any royalty
or other payment with respect to any of the Intellectual Property. No person or
entity is producing, providing, selling, or using products or services that
would constitute an infringement of any of the Intellectual Property.
          (t) Inventories. The inventories of each Seller (including boats,
motors, trailers, parts, and accessories) are stated in the Base Balance Sheet
at not more than the lower of cost or market, with adequate adjustments for
obsolete, out-of-date, or otherwise not readily marketable items. Since the date
of the Base Balance Sheet, there have not been and there are not required to be
any write-downs in the value of such inventories or write-offs with respect to
such inventories. Except to the extent of obsolete parts and accessory inventory
reflected in Sellers’ financial statements, the inventories of each Seller
(including boats, motors, trailers, parts, and accessories) are all in first
class merchantable condition and are usable and currently being used in the
present sales activities of such Seller, and no Seller has on hand or on order
any inventory in excess of its normal requirements (based upon sales experience
for the last 12 months) for products that are included in its current line and
for which it is now taking orders. All inventory being transferred to Buyer or
Designated Subsidiary pursuant to this Agreement are in accordance with
manufacturers’ standard specifications without special features designated by
any Seller and the sale thereof to customers will not result in any liability of
any kind to Buyer or Designated Subsidiary not covered by manufacturers’
warranties..
          (u) Sufficiency of Purchased Assets. Except for non-transferable
contracts or permits specifically disclosed as such in Sellers’ Disclosure
Schedule, the Purchased Assets constitute all or substantially all of the
operating assets and properties (exclusive of cash and insurance policies, which
are not Purchased Assets) that are necessary to permit Buyer or Designated
Subsidiary to continue to conduct the Watercraft Business after the Closing Date
in the manner in which the Watercraft Business is currently being conducted by
Sellers.
          (v) Accuracy of Statements. Neither this Agreement nor any statement,
list, certificate, or any other agreement executed in connection with this
Agreement or other information furnished or to be furnished by any Seller or
Sellers’ Parent to Buyer in connection with this Agreement or any of the
transactions contemplated hereby contains or will contain an untrue statement of
a material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein, in light of circumstances in which
they are made, not misleading.
          (w) Insurance Policies. Sellers have delivered to Buyer copies of all
material insurance policies on their assets, properties, premises, operations,
and personnel.

19



--------------------------------------------------------------------------------



 



     4.2. Certain Representations and Warranties of Sellers’ Parent. Sellers’
Parent further represents, warrant, and acknowledges to Buyer and Designated
Subsidiary as follows:
          (a) Ownership of Stock. Sellers’ Parent owns all of the issued and
outstanding shares of capital stock of PAM, free and clear of all liens, claims,
rights, charges, encumbrances, and security interests of whatsoever nature or
type.
          (b) Power of Sellers’ Parent to Execute Agreement. Sellers’ Parent has
the full right, power, and authority to execute, deliver, and perform this
Agreement, and this Agreement is the legal and binding obligation of Sellers’
Parent and is enforceable against Sellers’ Parent in accordance with its terms,
except that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights, and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.
          (c) Agreement Not in Breach of Other Instruments Affecting Sellers’
Parent. The execution and delivery of this Agreement, the consummation of the
transactions hereby contemplated, and the fulfillment of the terms hereof will
not result in the breach of any term or provision of, or constitute a default
under, or conflict with, or cause the acceleration of any obligation under any
agreement or other instrument of any description to which Sellers’ Parent is a
party or by which Sellers’ Parent is bound, or any judgment, decree, order, or
award of any court, governmental body, or arbitrator or any applicable law,
rule, or regulation.
     4.3. Representations and Warranties of Buyer. Except as otherwise set forth
in the Buyer Disclosure Schedule heretofore delivered by Buyer to Sellers, Buyer
represents and warrants to Sellers and Sellers’ Parent as follows:
          (a) Due Incorporation, Good Standing, and Qualification. Each of Buyer
and its subsidiaries is a corporation or limited liability company duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation. Neither Buyer nor any subsidiary of Buyer is
subject to any material disability by reason of the failure to be duly qualified
as a foreign corporation or limited liability company for the transaction of
business or to be in good standing under the laws of any jurisdiction. As used
in this Agreement with reference to Buyer, the term “subsidiaries” shall include
all direct or indirect subsidiaries of Buyer, other than Seller and all direct
and indirect subsidiaries of Seller. No warranty relating to Buyer or its
subsidiaries shall be deemed to be breached as a result of any circumstances
that would constitute a breach of warranty by Seller.
          (b) Corporate Authority. Buyer has the corporate power and authority
to enter into this Agreement and carry out the transactions contemplated hereby.
The Board of Directors and stockholders of Buyer and Designated Subsidiary have
taken all actions required by law to authorize the execution and delivery by
Buyer of this Agreement and the consummation by Buyer or Designated Subsidiary
of the transactions contemplated hereby. This Agreement has been duly executed
and delivered by and constitutes a legal, valid, and binding

20



--------------------------------------------------------------------------------



 




agreement of Buyer, enforceable against it in accordance with its terms, except
that (i) such enforcement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights; and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding
therefore may be brought.
          (c) No Violation. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not violate or result
in a breach by Buyer or any of its subsidiaries of, or constitute a default
under, or conflict with, or cause any acceleration of any obligation with
respect to, (i) any provision or restriction of any charter, bylaw, loan,
indenture, or mortgage of Buyer or any of its subsidiaries; or (ii) any
provision or restriction of any lien, lease agreement, contract, instrument,
order, judgment, award, decree, ordinance, or regulation or any other
restriction of any kind or character to which any assets or properties of Buyer
or any of its subsidiaries is subject or by which Buyer or any of its
subsidiaries is bound.
          (d) Accuracy of Statements. Neither this Agreement nor any statement,
list, certificate, or other information furnished or to be furnished by Buyer to
Sellers in connection with this Agreement or any of the transactions
contemplated hereby contains or will contain an untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.
          (e) No Projections or Forecasts. Buyer is not relying upon any
projections or forecasts as to future operating performance in purchasing the
Purchased Assets.
SECTION V.
COVENANTS
     5.1. Covenants of Sellers. Each Seller jointly and severally agrees that,
unless Buyer otherwise agrees in writing and except as set forth in the Sellers’
Disclosure Schedule, at all times from the date of this Agreement through the
Closing Date:
          (a) Preservation of Business. Each Seller shall use its reasonable
commercial efforts to (i) preserve intact its present business organization;
(ii) preserve its present goodwill and advantageous with all persons having
business dealings with it; (iii) preserve its net worth; and (iv) preserve and
maintain in force all licenses, registrations, franchises, patents, trademarks,
copyrights, bonds, and other similar rights.
          (b) No Organic Change. No Seller shall (i) amend its charter or bylaws
in any manner that could be reasonably expected to affect the transactions
contemplated by this Agreement; or (ii) merge or consolidate with or sell any
assets to any other corporation, trust, or entity or change the character of its
business, except as contemplated by this Agreement.
          (c) Ordinary Course. Each Seller shall operate its business only in
the usual, regular, and ordinary course and manner. Without limiting the
foregoing, no Seller shall (i) encumber or mortgage any of its assets or
properties (except pursuant to the Inventory

21



--------------------------------------------------------------------------------



 




Floorplan in the ordinary course of business); (ii) incur any obligation or
liability (contingent or otherwise), incur or modify any indebtedness, incur or
make any capital expenditures, purchase or acquire, or transfer or convey, any
assets or properties, or enter into any transaction or make or enter into any
contract or commitment, except in the usual and ordinary course of business
consistent with past practice and as contemplated by this Agreement; (iii) waive
any material right; or (iv) make any material change in the nature or conduct of
its business.
          (d) Maintenance of Assets and Properties. Each Seller shall keep the
premises occupied by it and all of the equipment and other tangible assets and
personal property used by it in good operating condition and shall perform all
necessary repairs and maintenance, ordinary wear and tear and hazard damages
excluded. No Seller shall remove any personal property constituting a Purchased
Asset from any of its facilities unless same are replaced with similar items of
at least equal quality prior to the Closing Date. No Seller shall permit any
modifications or additions to and shall not sell or permit to be sold or
otherwise transferred or disposed of any item or group of items constituting
personal property, except items sold in the ordinary and usual course of
business. No Seller shall convey any interest in any of its assets or properties
or subject any of its assets or properties, or any portion thereof, to any
additional liens, encumbrances, or similar matters except pursuant to the
Inventory Floorplan in the ordinary course of business.
          (e) Satisfaction of Obligations and Liabilities. Each Seller shall
(i) pay or cause to be paid all of the obligations and liabilities arising out
of its business as they mature, including those related to taxes, except for
those that are in good faith disputed; (ii) maintain and perform in all material
respects its obligations under all agreements and contracts to which it is bound
in accordance with their terms; and (iii) comply in all material respects with
all requirements of applicable federal, state, and local laws, regulations, and
rules. Each Seller shall pay or cause to be paid in full all bills and invoices
for labor, goods, materials, supplies, services, and utilities of any kind
relating to its business, which were contracted for by it, or which were
delivered to or performed on its assets or properties.
          (f) Books and Records. Each Seller shall maintain its books, accounts,
and records in the usual, regular, and ordinary manner and on a basis consistent
with prior years, and each Seller shall comply in all material respects with all
laws applicable to it or to the conduct of its business.
          (g) Insurance. Each Seller shall maintain in force through the Closing
Date all of the property, casualty, crime, directors and officers, and other
forms of insurance that it is presently carrying and shall refrain from making
any change in any such insurance coverage.
          (h) Entry Into Obligations. No Seller with respect to the Watercraft
Business shall (i) enter into any lease, contract, agreement, or other
obligation with any party other than contracts for the sale of products or
services and contracts for the purchase of supplies or services in the ordinary
and usual course of business; (ii) amend, modify, extend, change, or terminate
any presently existing lease, contract, agreement, or other obligation other
than in the ordinary course of business; or (iii) enter into any service
agreement, maintenance agreement,

22



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
contract, or other arrangement relating to the operation or maintenance of the
assets and properties of Seller, other than in the ordinary course of business.
          (i) Acquisitions and Dispositions. No Seller shall (i) order,
purchase, or lease any boats, motors, trailers, parts, accessories or other
products, inventory, or equipment, except in the ordinary course of business and
consistent with past practice and as contemplated by this Agreement; or
(ii) transfer, sell, pledge, dispose of, or encumber any assets or properties
constituting Purchased Assets, except in the ordinary course of business and
consistent with past practice and as contemplated by this Agreement.
          (j) Compensation. No Seller shall (i) increase the compensation
payable (including bonus compensation) to any employee from the amount payable
as of the date of the Base Balance Sheet, or (ii) introduce or change any
pension or profit sharing plan or any other employee benefit arrangement.
          (k) Employees. Each Seller shall use reasonable commercial efforts to
retain and keep available the services of each of its present employees,
representatives, and agents. No Seller shall hire any employees, except in the
ordinary course of business and consistent with past practice, or adopt any
employee benefit plan or arrangement for the benefit of employees. No Seller
shall enter into any employment agreement with any of its employees that may not
be canceled by it without penalty upon notice not exceeding 30 days.
          (l) Right of Inspection. Each Seller shall make available to Buyer and
its representatives for inspection at all reasonable times and upon reasonable
notice all of the assets, properties, facilities, and agreements (including all
documents of any description evidencing any right or obligation of such Seller)
and the books, records, accounts, and financial statements of such Seller as
they shall reasonably request and allow Buyer and its representatives the right
to make whatever copies of such materials they require (at Buyer’s expense), and
each Seller shall permit Buyer and its independent accountants to audit or make
such audit tests respecting the accounts of such Seller as Buyer or those
accountants consider appropriate.
          (m) Confidentiality. No Seller shall reveal, orally or in writing, to
any person, other than Buyer and Designated Subsidiary and their
representatives, any of the business procedures or practices followed by it in
the conduct of its business or any other information of a confidential nature.
          (n) Consents and Approvals. Each Seller shall use reasonable
commercial efforts to obtain all consents and approvals of other persons and
governmental authorities necessary to the performance by it of the transactions
contemplated by this Agreement. Each Seller shall make or cause to be made all
filings, applications, statements, and reports to all federal, state, and local
government agencies and entities that are required to be made prior to the
Closing Date by or on behalf of such Seller pursuant to any statute, rule, or
regulation in connection with the transactions contemplated by this Agreement
and necessary to the continued conduct of the business of such Seller in the
current manner. Sellers shall pay [***] percent of the HSR filing fee provided
that the [***] Buyer and Sellers.

23



--------------------------------------------------------------------------------



 



     5.2. Further Covenants of Sellers. Each Seller further agrees, unless Buyer
otherwise agrees in writing, subsequent to the Closing:
          (a) Maintenance of Existence. Each Seller shall maintain its corporate
existence and remain in good standing at least two years following the Closing
Date.
          (b) Change of Name. Within five business days after the Closing, each
Seller shall deliver to Buyer a certified copy of the Amendment to Seller’s
Articles of Incorporation reflecting the change of name referenced in
Section 7.2(j).
          (c) Timely Filing of Tax Returns. After the Closing Date, Sellers
shall timely file all federal, state, and local corporate and income tax
returns.
          (d) Dividends. Nothing in this Agreement shall limit the ability or
right of any Seller to declare or pay dividends to its shareholders subsequent
to the Closing, and Buyer hereby acknowledges such.
     5.3. Covenants of Buyer. Buyer agrees that, unless Sellers otherwise agree
in writing and except as set forth in the Buyer Disclosure Schedule or
contemplated by this Agreement, at all times between the date of this Agreement
through the Closing:
          (a) Consents and Approvals. Buyer shall use reasonable commercial
efforts to obtain all necessary consents and approvals of other persons and
governmental authorities to the performance by Buyer and its subsidiaries of the
transactions contemplated by this Agreement. Buyer shall make or cause to be
made all filings, applications, statements, and reports to all federal and state
government agencies and entities that are required to be made prior to the
Closing Date by or on behalf of Buyer or its subsidiaries pursuant to any
statute, rule, or regulation in connection with the transactions contemplated by
this Agreement. Buyer shall pay 50 percent of the HSR filing fee.
          (b) Excluded Assets. Should Buyer come into possession after the
Closing of any Excluded Assets, such as amounts payable pursuant to
Section 1.3(b), Buyer shall promptly transfer possession of such Excluded Assets
to Sellers’ Parent.
          (c) Offer of Employment. Subject to the standard hiring practices of
Buyer’s Parent, Buyer shall offer employment to substantially all employees of
each Seller and LRC at their current locations with salary and benefits
substantially equivalent to what they are currently receiving.
     5.4. No Solicitation. Unless and until this Agreement shall have been
terminated pursuant to Section 8, neither any Seller nor Sellers’ Parent, nor
any of their respective officers, directors, affiliates, representatives, or
agents shall do any of the following:
          (a) directly or indirectly, encourage, solicit, or initiate
discussions or negotiations with, any corporation, partnership, person, or other
entity or group (other than Buyer, its affiliates, employees, representatives,
and advisors) concerning any merger, sale of assets, sale of shares of capital
stock, tender offer, or similar transaction involving any Seller; or

24



--------------------------------------------------------------------------------



 



          (b) disclose, directly or indirectly, any non-public information to
any corporation, partnership, person, or other entity or group (other than to
Buyer, its affiliates, employees, representatives, or agents) concerning the
business and assets of any Seller, or afford to any such party access to the
books or records of any Seller, or otherwise assist or encourage any such party
in connection with any of the foregoing.
     5.5. Reasonable Commercial Efforts. Subject to the terms and conditions of
this Agreement, each of the parties to this Agreement agree to use reasonable
commercial efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper, or advisable to consummate and
make effective the transactions contemplated by this Agreement, including,
without limitation, using reasonable commercial efforts to obtain all necessary,
proper, or advisable permits, consents, authorizations, requests, and approvals
of third parties and governmental authorities. If at any time after the Closing
Date, any further action is necessary or desirable to carry out the purposes of
this Agreement (including providing any information in any way related to the
assets to be purchased pursuant to this Agreement), the proper officers and
directors of each party to this Agreement shall take all such action.
     5.6. Public Announcements. Buyer and Sellers shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
law on the advice of counsel or by any listing agreement with any national
securities exchange.
SECTION VI.
CONDITIONS PRECEDENT TO OBLIGATIONS
     6.1. Conditions Precedent to the Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are, at the
option of Buyer, subject to the satisfaction of the following conditions on or
before the Closing Date:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of each Seller and Sellers’ Parent herein contained shall have
been true and correct in all material respects when made and, in addition, shall
be true and correct in all material respects on the Closing Date with the same
force and effect as though made on and as of the Closing Date, except as
affected by transactions contemplated hereby.
          (b) Performance of Agreements. Each Seller and Sellers’ Parent shall
have in all material respects performed all obligations and agreements and
complied with all covenants and conditions contained in this Agreement to be
performed and complied with by them on or prior to the Closing Date and shall
have delivered all documents, instruments, and materials required by Section
7.2.
          (c) Corporate Approvals. All necessary corporate action on the part of
the directors and shareholders of each Seller and Sellers’ Parent approving this
Agreement and approving the transactions contemplated hereby shall have been
duly and validly taken.

25



--------------------------------------------------------------------------------



 



          (d) No Material Adverse Change. There shall be no material adverse
change in the business, assets, properties, operating results, or financial
condition of Sellers and the Watercraft Business taken as a whole.
          (e) Litigation. No action or proceeding by any governmental agency
shall have been instituted or threatened that would enjoin, restrain, or
prohibit, or might result in substantial damages in respect of, this Agreement
or the consummation of the transactions contemplated by this Agreement and
would, in the reasonable judgment of Buyer, make it inadvisable to consummate
such transactions, and no court order shall have been entered in any action or
proceeding instituted by any other party that enjoins, restrains, or prohibits
this Agreement or consummation of the transactions contemplated by this
Agreement.
          (f) Delivery of Documents. All other documents required to be
delivered by any Seller or Sellers’ Parent on or prior to the Closing Date shall
be delivered or shall be tendered by the Closing Date.
          (g) Closing Certificate of Seller and Sellers’ Parent. Buyer and
Designated Subsidiary shall have received from each Seller a closing certificate
executed by such Seller and Sellers’ Parent, dated the date of the Closing Date
(“Closing Certificate of Sellers and Sellers’ Parent”), certifying that all
representations and warranties of each Seller and Sellers’ Parent, respectively,
set forth in this Agreement are true, complete, and correct in all material
respects on and as of the Closing Date as if made at that time, and that each
Seller and Sellers’ Parent have performed and complied in all material respects
with all agreements, covenants, and conditions required by this Agreement to be
performed or complied with by them at or before the Closing Date.
          (h) Environmental Reports. Buyer, at its expense, shall have received
reports, in form and content satisfactory to Buyer, in the exercise of Buyer’s
reasonable discretion, from Buyer’s independent environmental consultants and
its legal counsel, concerning the real properties used in the business of any
Seller, which reports shall be based, in part, on the results of environmental
site assessments that Buyer and Sellers shall have caused to be completed prior
to the Closing Date on all such real properties, the cost and expense of which
shall be paid for by Buyer (the “Environmental Reports”).
          (i) Title Reports; Surveys. Buyer shall have received title reports,
in form and content reasonably satisfactory to Buyer, for the Real Estate (the
“Title Reports”) with the costs thereof to be paid in accordance with the Real
Estate Purchase and Sale Agreements as defined below. Title Insurer (as defined
in the Real Estate Purchase and Sale Agreements) shall be unconditionally and
irrevocably committed to issue to Buyer at the Closing one or more extended
coverage owner’s title insurance policies (together with such title endorsements
as Buyer may reasonably request) relative to the Real Estate, subject only to
those matters approved or deemed approved by Buyer. No matter shown on or
omitted from any Survey (as defined in the Real Estate Purchase and Sale
Agreements) could reasonably be expected to have a material adverse effect on
the Real Estate or on the Watercraft Business (to be determined in Buyer’s
reasonable judgment).

26



--------------------------------------------------------------------------------



 



          (j) Real Estate Purchase and Sale Agreements. The applicable Sellers
shall have entered into and shall have consummated the purchase and sale
contemplated by those certain Purchase and Sale Agreements with respect to the
Real Estate in substantially the form of Exhibit A (the “Real Estate Purchase
and Sale Agreements”).
          (k) Leases. Seller or Sellers’ Parent, as applicable, shall have
entered into a lease substantially in the form of Exhibit B for each of the
premises identified on Schedule 6.1(k) (the “Leases”).
          (l) Consents. All consents, approvals, and estoppel letters of each
Seller’s lenders, landlords, and other persons whose consent or approval is
required in order for Buyer to conduct the Watercraft Business as currently
being conducted shall have been obtained and, to the extent licenses,
authorities or permits held by such Seller are not assignable or transferable,
Buyer shall have either obtained licenses, authorities, and permits on
substantially the same terms as such licenses, authorities, and permits were
originally issued to such Seller, or Buyer shall have obtained binding
commitments from the applicable persons to issue such licenses, authorities, and
permits to Buyer following the Closing Date.
          (m) Tax Clearance Certificate. Buyer shall have received a certificate
from the applicable taxing authorities to the effect that each Seller has filed,
or is on extension to file, all sales tax returns and has paid all sales taxes,
penalties and interest, if any, due with respect thereto (the “Tax Clearance
Certificate”).
          (n) Termination of HSR Act Waiting Periods. Any and all applicable
waiting periods under the Hart-Scott-Rodino Antitrust Improvements Act of 1976
(the “HSR Act”) and other applicable federal and state laws, rules, and
regulations with respect to the transactions contemplated by this Agreement
shall have expired or shall have been terminated.
          (o) Consent of Brunswick Corporation. Buyer shall have obtained
necessary consents (including the consents of the Sea Ray and Meridian divisions
with respect to the transfer of the dealership), approval, and estoppel letters
from Brunswick Corporation (the “Brunswick Consent”).
     6.2. Conditions Precedent to the Obligations of Sellers and Sellers’
Parent. The obligations of Sellers and Sellers’ Parent under this Agreement are,
at the option of Sellers and Sellers’ Parent, subject to the satisfaction of the
following conditions on or before the Closing Date:
          (a) Accuracy of Representations and Warranties. The representations
and warranties of Buyer herein contained shall have been true and correct in all
material respects when made and, in addition, shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date, except as affected by transactions
contemplated hereby.
          (b) Performance of Agreements. Buyer and Designated Subsidiary shall
have in all material respects performed all obligations and agreements and
complied with all covenants and conditions contained in this Agreement to be
performed and complied with by

27



--------------------------------------------------------------------------------



 



Buyer and Designated Subsidiary on or prior to the Closing Date and shall have
delivered all consideration, documents, instruments, and other materials
required by Section 7.3.
          (c) Corporate Approval. All necessary corporate action on the part of
the directors of Buyer and Designated Subsidiary approving this Agreement and
approving the transactions contemplated hereby shall have been taken, and
Buyer’s and Designated Subsidiary’s stockholders shall have approved this
Agreement and the transactions contemplated hereby as required by applicable
law.
          (d) Litigation. No action or proceeding by any governmental agency
shall have been instituted or threatened that would enjoin, restrain, or
prohibit, or might result in substantial damages in respect of, this Agreement
or the consummation of the transactions contemplated by this Agreement and
would, in the reasonable judgment of Sellers, make it inadvisable to consummate
such transactions, and no court order shall have been entered in any action or
proceeding instituted by any other party that enjoins, restrains, or prohibits
this Agreement or consummation of the transactions contemplated by this
Agreement.
          (e) Delivery of Documents. All other documents, required to be
delivered by Buyer and Designated Subsidiary on or prior to the Closing Date
shall be delivered or shall be tendered by the Closing Date.
          (f) Closing Certificates of Buyer. Sellers shall have received from
Buyer, Buyer’s Parent, and each Designated Subsidiary a certificate executed by
a duly authorized officer of Buyer dated the date of the Closing Date
(collectively “Closing Certificate of Buyer”), certifying that all
representations and warranties of Buyer set forth in this Agreement are true,
complete, and correct in all material respects on and as of the Closing Date as
if made at that time and that Buyer has performed and complied in all material
respects with all agreements, covenants, and conditions required by this
Agreement to be performed or complied with by Buyer on or before the Closing
Date.
          (g) Real Estate Purchase and Sale Agreement. Buyer or Designated
Subsidiary shall have entered into the Real Estate Purchase and Sale Agreements,
which shall be consummated contemporaneously with the Closing.
          (h) Leases. Buyer or Designated Subsidiary shall have entered into the
Leases.
          (i) Termination of HSR Waiting Periods. Any and all applicable waiting
periods under the HSR Act and other applicable federal and state laws, rules,
and regulations with respect to the transactions contemplated by this Agreement
shall have expired or shall have been terminated.
          (j) Missouri Resale Certificate. Buyer shall provide Sellers with a
Missouri Resale Certificate regarding the Inventory.
          (k) Phase II Environmental Reports. The Phase II Environmental Reports
referred to in Section 7.4(g) and cost estimates for any required remediation as
provided in Section 7.4(g) shall each have been provided to Sellers.

28



--------------------------------------------------------------------------------



 



SECTION VII.
THE CLOSING
     7.1. Closing. The closing (the “Closing”) of the transactions contemplated
by this Agreement shall take place at the offices of Sellers, 5027 Lake Port
Drive, Osage Beach, Missouri, 65065, on January 17, 2006 at 10:00 a.m., local
time, or at such other date, time, and place as may be agreed upon by Buyer and
Sellers, which date is sometimes herein called the “Closing Date.”
     7.2. Deliveries by Sellers and Sellers’ Parent. At the Closing, Sellers and
Sellers’ Parent shall deliver the following:
          (a) Instruments of Conveyance. Such deeds, bills of sale, instruments
of assignment, and other instruments and documents as may be necessary to convey
to Buyer or Designated Subsidiary title to the Purchased Assets, including,
without limitation, a bill of sale and assignment agreement (the “Bill of Sale
and Assignment Agreement”).
          (b) Closing Certificate of Sellers and Sellers’ Parent. The Closing
Certificate of the Sellers and Sellers’ Parent.
          (c) Secretary’s Certificate. The certificate of the Secretary of each
Seller certifying to the resolutions constituting all necessary corporate action
by the Board of Directors and by the shareholders of such Seller to authorize
the consummation of the transactions provided for herein.
          (d) Books and Records. All of the books, records, and files of each
Seller, excepting only corporate minute books, stock books or records, and
employee and tax records.
          (e) Environmental Reports. The Environmental Reports.
          (f) Real Estate Purchase and Sale Agreements. The Real Estate Purchase
and Sale Agreements.
          (g) The Leases. The Leases.
          (h) Tax Clearance Certificates. The Tax Clearance Certificates.
          (i) Consents and Estoppel Letters. All written consents, approvals,
and estoppel letters of all parties whose consent is necessary to the continued
effectiveness and validity of, or otherwise reasonably requested by Buyer or
Designated Subsidiary in connection with the assignment of, or alternate
arrangements reasonably satisfactory to Buyer and Designated Subsidiary with
respect to, any Business Contract, lease, license, permit, agreement, indenture,
or other instrument, that is to be a Purchased Asset, or which may be necessary
or required in order to permit Buyer or Designated Subsidiary to conduct the
business and operations of Sellers after the Closing in all material respects
the same as Sellers conducted the Watercraft Business prior to the Closing, and
written evidence of other consents and approvals of the transactions
contemplated hereby.

29



--------------------------------------------------------------------------------



 



          (j) Change of Name. Documents and instruments amending each Seller’s
Articles of Incorporation changing such Seller’s name to another name that is
not deceptively similar to “Port Arrowhead,” or “Lake Port” or any deviations
thereof.
          (k) Good Standing Certificates. Certificates of good standing of
Seller, issued not earlier than seven days prior to the Closing Date by the
Secretary of the state of Missouri or Oklahoma, as appropriate, and by the
Secretary of State of each state in which Seller is qualified to transact
business.
          (l) The Brunswick Consent. The Brunswick Consent.
     All assignments, consents, certificates, and other documents delivered by
any Seller shall be in form reasonably satisfactory to counsel for Buyer.
     7.3. Deliveries by Buyer or Designated Subsidiary. At the Closing, Buyer or
Designated Subsidiary shall deliver the following:
          (a) Assumption of Liabilities. One or more assumptions of liabilities
necessary to assume the obligations and liabilities being assumed hereunder.
          (b) Purchase Price. Payment of the purchase price provided for in
Section 3.1.
          (c) Repayment of Assumed Inventory Floorplan. Evidence of payment of
the Assumed Inventory Floorplan set forth in Schedule 2.1(b) hereto.
          (d) Closing Certificate of Buyer. The Closing Certificate of Buyer.
          (e) Secretary’s Certificate. The Certificate of the Secretary or an
Assistant Secretary of Buyer certifying to the resolutions constituting all
necessary corporate action by the Board of Directors of Buyer and Designated
Subsidiary to authorize the consummation of the transactions provided for
herein.
          (f) Consents and Approvals. Any written evidence of all consents and
approvals of the transactions contemplated hereby required to be obtained by
Buyer.
          (g) The Leases. The Leases.
          (h) Real Estate Purchase and Sale Agreements. The Real Estate Purchase
and Sale Agreements.
          (i) The Bills of Sale and Assignment Agreement. The Bills of Sale and
Assignment Agreement.
          (j) Easement. An easement to use the entrance road relating to Parcel
B, subject to the responsibility of Sellers to pay 50% of the maintenance costs.

30



--------------------------------------------------------------------------------



 



    All certificates and other documents delivered by Buyer or Designated
Subsidiary shall be in form reasonably satisfactory to counsel for Sellers.
     7.4. Obligations of All Parties.
          (a) Third-Party Claims. The parties shall cooperate with each other
with respect to the defense of any claims or litigation made or commenced by
third parties subsequent to the Closing Date that are not subject to the
indemnification provisions contained in Article X of this Agreement.
          (b) Further Assurances. The parties shall execute such further
documents and perform such further acts as may be necessary to consummate the
transactions contemplated herein on the terms herein contained and to otherwise
comply with the terms of this Agreement. In addition, Buyer shall cooperate and
support Sellers’ administrative efforts to close its books and records and
defend and/or prosecute claims or litigation regarding the Watercraft Business
that have been excluded from the purchase and sale contemplated by this
Agreement. Such cooperation shall include, but not be limited to, Buyer
providing access to its computer systems, accounting records, and personnel for
a period of one year following the Closing Date or for such other period as set
forth in this Agreement.
          (c) Purchased Assets and Assumed Liabilities. The parties recognize
that the listing of Purchased Assets may not be complete and that such listing
does not constitute any independent representations or warranties. As a result,
the parties will cooperate with each other in order to consummate this Agreement
as reasonably contemplated by the parties, it being understood, however, that no
liability not specifically listed as an Assumed Liability will become an Assumed
Liability if assuming such liability would result in a breach of any
representation or warranty of any Seller.
          (d) Payment of Disputed Sums. The parties recognize that certain
liabilities described in Section 1 may, depending upon certain factors, be an
Assumed Liability in accordance with Section 2.1 or be an Excluded Liability in
accordance with Section 2.2. The parties also recognize the importance of the
prompt discharge of the Excluded Liabilities to Buyer’s and Designated
Subsidiary’s future conduct of the Watercraft Business and recognize that Buyer
or Designated Subsidiary may be called upon to discharge Excluded Liabilities in
connection with its conduct of the Watercraft Business following the Closing
Date. Accordingly, it is understood that, in the conduct of the Watercraft
Business, Buyer or Designated Subsidiary may (but shall not be obligated to)
discharge certain liabilities that may in fact constitute an Excluded Liability
with respect to which there is not a good faith dispute between a Seller and the
party to which the Excluded Liability is owed as to such Seller’s liability
therefor. In such event, Buyer or Designated Subsidiary shall give such Seller
notice of the liability or obligation discharged by Buyer or Designated
Subsidiary pursuant to this subsection and, notwithstanding anything in this
Agreement to the contrary, such Seller or Sellers’ Parent, upon request of Buyer
or Designated Subsidiary, shall promptly reimburse Buyer or Designated
Subsidiary for the amount thereof, provided that such Seller or Sellers’ Parent
can assert any good faith defense against Buyer that it could have asserted
against the third party.

31



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
          (e) Risk of Loss. Sellers shall bear all risks of loss resulting from
hurricanes, floods, fires, and similar events or other casualties (“Perils”)
until the Closing Date, but shall retain all rights to insurance proceeds with
respect thereto, except as otherwise provided in subparagraph "(b)” of this
paragraph. In the event of damage or destruction of any of the Purchased Assets
prior to the Closing, Sellers shall promptly notify Buyer in writing of such
event. If a material portion of the Purchased Assets are destroyed or damaged by
one or more Perils before the Closing, then Buyer may either (a) terminate this
Agreement or (b) consummate this Agreement in which case Sellers shall assign
and transfer to Buyer all of Sellers’ right, title, and interest in and to
Sellers’ insurance proceeds, and pay to Buyer an amount equal to the sum of any
insurance proceeds paid to Sellers as a result of such destruction or damage and
any deductible amounts associated with Sellers’ insurance coverage, which shall
constitute Buyer’s exclusive remedy. If, before the Closing, any of the Real
Estate is damaged or destroyed and if Buyer consummates the transaction
contemplated by this Agreement, Sellers shall assign and transfer to Buyer all
of Sellers’ right, title, and interest in and to Sellers’ insurance proceeds and
pay to Buyer an amount equal to the sum of any insurance proceeds paid to
Sellers as a result of such destruction or damage and any deductible amounts
associated with Sellers’ insurance coverage.
          (f) Condemnation. In the event any of the Real Estate is condemned or
taken (or threatened to be taken) by exercise of the power of eminent domain, or
in the event of the institution of proceedings therefor prior to the Closing,
Sellers shall promptly notify Buyer in writing of such event. If before the
Closing all or a material portion of the Real Estate is taken by condemnation or
eminent domain, or is the subject of a pending or threatened taking that has not
been consummated, then Buyer may either (a) terminate this Agreement, or
(b) consummate this Agreement, in which case Sellers shall assign and transfer
to Buyer all of Sellers’ right, title, and interest in and to the applicable
condemnation award and proceeds, and pay to Buyer an amount equal to the sum of
any condemnation award or proceeds paid to Sellers as a result of such
condemnation, which shall constitute Buyer’s exclusive remedy. If, before the
Closing, any of the Real Estate is taken by condemnation or eminent domain, or
is the subject of a pending or threatened taking that has not been consummated
and if Buyer consummates the transaction contemplated by this Agreement, Sellers
shall assign and transfer to Buyer all of Sellers’ right, title, and interest in
and to the applicable condemnation award and proceeds, and pay to Buyer an
amount equal to the sum of any condemnation award or proceeds paid to Sellers as
a result of such condemnation.
          (g) Certain Environmental Matters. To the extent that the Phase II
Environmental Reports received after the date of this Agreement and prior to the
Closing on the property at 4543 Highway 54, Osage Beach Missouri indicate that
any remedial measures are required by any Environmental Laws in the judgment of
either Buyer or Sellers, then notwithstanding anything to the contrary in this
Agreement, Sellers shall bear the first $100,000 of the costs therefor; Sellers
[***] the next $400,000 of the costs of any such remedial measures; and Sellers
shall bear any costs between $500,000 and $5,000,000 without any adjustments
pursuant to Section 10.4.

32



--------------------------------------------------------------------------------



 



SECTION VIII.
WAIVER, MODIFICATION, ABANDONMENT
     8.1. Waivers. The failure of any Seller or Sellers’ Parent to comply with
any of their obligations, agreements, or conditions as set forth in this
Agreement may be waived expressly in writing by Buyer. The failure of Buyer or
Designated Subsidiary to comply with any of its obligations, agreements, or
conditions as set forth in this Agreement may be waived expressly in writing by
Sellers.
     8.2. Modification. This Agreement may be modified at any time in any
respect by the mutual consent of all of the parties. Any such modification may
be approved for any party by its Board of Directors, without further approval of
its shareholders, except that amount of consideration to be paid for the
Purchased Assets may not be decreased (except as provided herein) without the
consent of the shareholders of Sellers given by the same vote as is required
under applicable state law for approval of this Agreement.
     8.3. Abandonment. The transactions contemplated by this Agreement may be
abandoned on or before the Closing Date, notwithstanding approval of this
Agreement by the shareholders of Sellers:
          (a) By the mutual agreement of the Boards of Directors of Buyer and
each Seller, or
          (b) By the Board of Directors of Buyer, if any of the conditions
provided in Section 6.1 shall not have been satisfied, complied with, or
performed in any material respect by the Closing Date, and Buyer shall not have
waived such failure of satisfaction, noncompliance, or nonperformance, or
          (c) By the Board of Directors of each Seller, if any of the conditions
provided in Section 6.2 shall not have been satisfied, complied with, or
performed in any material respect by the Closing Date, and Sellers shall not
have waived such failure of satisfaction, noncompliance, or nonperformance, or
          (d) At the option of Buyer or Sellers, if there shall have been
instituted and be pending or threatened any legal proceeding before any court or
governmental agency seeking to restrain or prohibit or to obtain damages in
respect of this Agreement or the consummation of the transactions contemplated
by this Agreement, or if any order restraining or prohibiting the transactions
contemplated by this Agreement shall have been issued by any court or
governmental agency and shall be in effect.
     In the event of any termination pursuant to this Section 8.3 (other than
pursuant to subparagraph (a) hereof) written notice setting forth the reasons
thereof shall forthwith be given by Sellers if they are the terminating party,
to Buyer, or by Buyer, if Buyer is the terminating party, to Sellers. This
Agreement shall terminate automatically if the Closing Date shall not have
occurred on or before January 31, 2006 (subject to extension as specified
herein), or such later date as shall have been agreed to by the parties hereto
under Section 8.2.

33



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
     8.4. Effect of Abandonment. Subject to the provisions of Section 5.4 and
subject to the Confidentiality Agreement, if the transactions contemplated by
this Agreement are abandoned as provided for in this Section, (a) this Agreement
shall forthwith become wholly void and of no effect without liability to any
party to this Agreement or to the directors, officers, representatives, and
agents of any such party, except as expressly provided herein; (b) Buyer, each
Seller, Sellers’ Parent, and Key Persons shall each pay such party’s own fees
and expenses incident to the negotiation, preparation, and execution of this
Agreement and the obtaining of the necessary approvals thereof, including fees
and expenses of such party’s counsel, accountants, investment bankers, and other
experts; and (c) Sellers and Buyer (and their representatives) shall return to
the other all copies of books, records, documents, or other papers given by
Seller or Buyer (or their representatives) to the other (or their
representatives). Notwithstanding anything herein to the contrary, the
obligations set forth in the Confidentiality Agreement shall survive any
abandonment or termination of this Agreement.
     8.5. Right to Damages. If this Agreement is terminated, no party hereto
shall have any liability or obligation to the others; provided, however, that
each party hereto shall remain liable for any breach of any of that party’s
representations and warranties or the terms of this Agreement, or any willful
failure by the party to perform any of his, her, or its obligations or
agreements contained or referenced in this Agreement, and Buyer and Buyer’s
Parent on the one hand, if one or more of them are the breaching party, and
Sellers and Sellers’ Parent on the other hand, if one or more of them are the
breaching party, shall be liable for $1,000,000 to the other plus all of the
other’s out-of-pocket costs and expenses incurred in connection with the
negotiations, due diligence reviews, and preparation of the term sheet, this
Agreement, and all of the other documents related to this transaction, and those
costs and expenses that are incurred by the other in pursuing such rights and
remedies, including reasonable attorneys’ fees.
SECTION IX.
NON-COMPETITION
     9.1. Non-competition. Because of the importance of Cecil Van Tuyl, Larry
Van Tuyl, and Larry Shields (collectively “Key Persons”) to the development and
operation of the business of Seller, as well as their knowledge of and
reputation in Sellers’ industry, Buyer is unwilling to enter into and perform
this Agreement unless each Seller, Sellers’ Parent, and each Key Person all
enter into the non-competition agreement contained in this Section 9. To induce
Buyer to enter into this Agreement and in consideration of [***] carried in the
MarineMax [***] at an amount equal to [***], and for the benefit of Buyer,
MarineMax, and Designated Subsidiary, each Seller and Sellers’ Parent, jointly
and severally, and each Key Person, severally and not jointly, agree as follows:
     9.2. Duration and Extent of Restriction. None of any Seller, Sellers’
Parent, or any Key Person shall, for a period ending five years after the
Closing Date, engage in a business that sells, rents, brokers, provides storage
for, or leases boating products or services (including, without limitation, the
sale or brokerage of new or used boats and the sale of marine parts and
accessories) within a 200 mile radius of any location where MarineMax, Buyer, or
any of their affiliates, conducts business but does not include [***], or the
related sale of fuel, sale of [***], and operation of a standard

34



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
[***]. The term “engage in” shall include, but shall not be limited to,
activities, whether direct or indirect, as proprietor, partner, shareholder,
landlord, principal, agent, employee, consultant or lender; provided, however,
that the ownership of not more than 5% in the aggregate by Sellers and Key
Persons of the stock of a publicly held corporation shall not be included in
such term.
     9.3. Restrictions with Respect to Customers and Employees. In furtherance
of, and without in any way limiting the restriction in Section 9.2, for the
period specified in Section 9.2, none of any Seller, Sellers’ Parent or any Key
Person shall, directly or indirectly,
          (a) request any past, present, or future customers of any Seller to
curtail or cancel their business with MarineMax, Buyer, or any of their
affiliates;
          (b) disclose the identity of any past, present, or future customers of
any Seller, MarineMax, Buyer, or any subsidiary or affiliate of MarineMax or
Buyer to any other person, firm, or entity;
          (c) solicit, canvas, or accept, or authorize any other person to
solicit, canvas, or accept, from any past, present, or future customers of any
Seller, Buyer, MarineMax, or any subsidiary or affiliate of Buyer or MarineMax,
any business for any other person, firm, or entity engaged in a business the
same as, similar to, or in general competition with the business of Seller or
its subsidiaries being conducted within the territorial limits described in
Section 9.2; or
          (d) induce or attempt to influence any employee of any Seller,
MarineMax, Buyer, or any affiliate or subsidiary of Buyer or MarineMax to
terminate such employee’s employment.
As used in this Section 9.3 “future customer” shall mean a customer with whom
business will have been transacted between the date hereof and the end of the
term specified in Section 9.2.
     9.4. Remedies for Breach. Each Seller, Sellers’ Parent, and each Key Person
acknowledge that the restrictions contained in this Section 9, in view of the
nature of the business in which Sellers are engaged, are reasonable and
necessary to protect the legitimate interests of Buyer, MarineMax, Designated
Subsidiary, and their subsidiaries and other affiliated entities and that any
violation of these restrictions would result in irreparable injury to Buyer,
MarineMax, Designated Subsidiary, and their subsidiaries and other affiliated
entities. Each Seller, Sellers’ Parent, and each Key Person agrees that, in the
event of a violation of any of such restrictions, Buyer, MarineMax and
Designated Subsidiary shall be entitled to preliminary and permanent injunctive
relief as well as an equitable accounting of all earnings, profits, and other
benefits arising from such violation, which rights shall be cumulative and in
addition to any other rights or remedies to which Buyer, MarineMax, or
Designated Subsidiary may be entitled. In the event of a violation, the period
of non-competition referred to in Section 9.2 shall be extended by a period of
time equal to that period beginning when such violation commenced and ending
when the activities constituting such violation shall have been finally
terminated in good faith.

35



--------------------------------------------------------------------------------



 



SECTION X.
INDEMNIFICATION
10.1. Indemnification by Sellers and Sellers’ Parent.
          (a) General. Each Seller and Sellers’ Parent (sometimes “Seller
Indemnitors”), jointly and severally covenant and agree to defend, indemnify,
and hold Buyer, Designated Subsidiary, MarineMax and each of their respective
officers, directors, shareholders, controlling persons, affiliates, employees,
and agents (each a “Buyer Indemnitee”) harmless for, from, and against, and will
pay to the Buyer Indemnities, the amount (as incurred) of any and all damages,
losses, liabilities, fines, penalties, costs, and expenses, including, without
limitation, reasonable counsel fees, costs, and expenses, (collectively
“Losses”) (including those incurred in the investigation, defense, or settlement
with respect to or arising out of any demand, claim, inquiry, investigation,
proceeding, action, or cause of action), whether or not involving a third-party
claim, that any Buyer Indemnitee may suffer or incur by reason of (i) the
inaccuracy of any of the representations or warranties of any Seller or Sellers’
Parent contained in this Agreement, or any certificates delivered in connection
with this Agreement; (ii) the failure of any Seller or Sellers’ Parent to comply
with, or the breach, or the default by any Seller or Sellers’ Parent of, any of
the covenants, warranties, or agreements made by any Seller or Sellers’ Parent
contained in this Agreement, or any of the agreements or certificates delivered
in connection with this Agreement; or (iii) any of the Excluded Liabilities. In
the event an indemnity is paid by any Seller or Sellers’ Parent to Buyer, such
payment shall be treated as a reduction of the base purchase price.
          (b) Bulk Sales Matters. Each Seller and Sellers’ Parent, jointly and
severally, covenant and agree to defend, indemnify, and hold each Buyer
Indemnitee harmless for, from, and against any and all Losses) incurred in the
investigation, defense, or settlement with respect to or arising out of any
demand, claim, inquiry, investigation, proceeding, action, or cause of action
that Buyer may suffer or incur by reason of any liability or obligation of any
Seller, of whatsoever nature and type, with respect to or arising under any
applicable Bulk Sales Act.
     10.2. Indemnification by Buyer and Buyer’s Parent. Buyer and Buyer’s Parent
(sometimes “Buyer Indemnitors”) covenant and agree to defend, indemnify, and
hold each Seller and Sellers’ Parent harmless for, from, and against, and will
pay to Sellers and Sellers’ Parent the amount (as incurred) of, any and all
Losses (including those incurred in the investigation, defense, or settlement
with respect to or arising out of any demand, claim, inquiry, investigation,
proceeding, action, or cause of action) or diminution of value, whether or not
involving a third-party claim, that Sellers or Sellers’ Parent may directly or
indirectly suffer or incur by reason of (a) the inaccuracy of any of the
representations or warranties of Buyer contained in this Agreement or any of the
agreements, certificates, documents, exhibits, or schedules delivered in
connection with this Agreement; or (b) the failure to comply with, or the breach
or the default by Buyer, Buyer’s Parent, or Designated Subsidiary, of any of the
covenants, warranties, or agreements made by Buyer in this Agreement or any
agreements or certificates delivered in connection with this Agreement; or
(c) any Assumed Liability. Buyer shall have no obligation to defend, indemnify,
and hold each Seller or Sellers’ Parent or harmless

36



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
pursuant to this Section 10.2 with respect to any liability that is an Excluded
Liability set forth in Section 2.2.
     10.3. Notice and Right to Defend Third-Party Claims. Promptly upon receipt
of notice of any claim, demand, or assessment or the commencement of any suit,
action, or proceeding with respect to which indemnity may be sought pursuant to
this Agreement, the party seeking to be indemnified or held harmless (the
“Indemnitee”) shall notify in writing, if possible, within sufficient time to
respond to such claim or answer or otherwise plead in such action, the party
from whom indemnification is sought (the “Indemnitor”). In case any claim,
demand, or assessment shall be asserted, or suit, action, or proceeding
commenced against the Indemnitee, the Indemnitor shall be entitled, at the
Indemnitor’s expense, to participate therein, and, to the extent that it may
wish, to assume the defense, conduct, or settlement thereof, at its own expense,
with counsel satisfactory to the Indemnitee, whose consent to the selection of
counsel shall not be unreasonably withheld or delayed. The Indemnitor shall have
the right to settle or compromise monetary claims without the consent of
Indemnitee; however, as to any other claim, the Indemnitor shall first obtain
the prior written consent from the Indemnitee, which consent shall be exercised
in the sole discretion of the Indemnitee. After notice from the Indemnitor to
the Indemnitee of Indemnitor’s intent so to assume the defense, conduct,
settlement, or compromise of such action, the Indemnitor shall not be liable to
the Indemnitee for any legal or other expenses (including, without limitation,
settlement costs) subsequently incurred by the Indemnitee in connection with the
defense, conduct, or settlement of such action while the Indemnitor is
diligently defending, conducting, settling, or compromising such action. The
Indemnitor shall keep the Indemnitee apprised of the status of the suit, action,
or proceeding and shall make Indemnitor’s counsel available to the Indemnitee,
at the Indemnitor’s expense, upon the request of the Indemnitee. The Indemnitee
shall cooperate with the Indemnitor in connection with any such claim and shall
make personnel, books, and records and other information relevant to the claim
available to the Indemnitor to the extent that such personnel, books, and
records and other information are in the possession and/or control of the
Indemnitee. If the Indemnitor decides not to participate, the Indemnitee shall
be entitled, at the Indemnitor’s expense, to defend, conduct, settle, or
compromise such matter with counsel satisfactory to the Indemnitor, whose
consent to the selection of counsel shall not be unreasonably withheld or
delayed.
     10.4. Limitations Related to Indemnity. Notwithstanding the foregoing, and
except as provided below, (a) an Indemnitee shall not be entitled to
indemnification pursuant to this Section 10 for breaches of representations or
warranties until the total amount of all Losses actually incurred by such
Indemnitee for which it shall be entitled to indemnification under this
Section 10 for breaches of representations and warranties, but for this
provision, exceeds 1% of the base purchase price (the “Threshold Amount”);
provided, however, that once such amount exceeds the Threshold Amount, such
Indemnitee shall be entitled to indemnification for the total amount for which
indemnification may be owing, and (b) in no event will the aggregate
indemnification by Sellers Indemnitors or Buyer Indemnitors, as the case may be,
[***] exceed [***] of the base purchase price for breach of any [***]
representations and warranties or indemnities less any other indemnification
previously made by

37



--------------------------------------------------------------------------------



 



[***] — CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
the Indemnitor under this Article X.. Any claims for indemnification under this
Article X must be made within [***] from the Closing Date.
     10.5. Further Limitations. Notwithstanding anything contained in this
Agreement to the contrary, except for the representations and warranties
contained in this Agreement, neither Sellers, Sellers’ Parent, nor any other
person is making any other express or implied representation or warranty with
respect to Sellers, the Watercraft Business, the Purchased Assets, the Assumed
Liabilities, or the transactions contemplated by this Agreement, and each of
Seller and Sellers’ Parent disclaims any other representations or warranties,
whether made by any Seller or its affiliates, officers, directors, employees,
agents, or representatives, INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY
AND ANY IMPLIED WARRANTY OF FITNESS. Any claims Buyer may have for breach of
representation or warranty must be based solely on the representations and
warranties set forth in this Agreement. In furtherance of the foregoing, except
for the representations and warranties contained in this Agreement or any
certificate delivered pursuant to this Agreement, Buyer acknowledges and agrees
that neither Seller, any affiliates or any other person will have or be subject
to any liability to Buyer or any other person for, and each Seller hereby
disclaims all liability and responsibility for, any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to Buyer or any of Buyer’s representatives, including any
other document or information in any form provided to Buyer or Buyer’s
representatives in connection with the sale of the Purchased Assets, the
assumption of the Assumed Liabilities, and the transactions contemplated hereby
(including any opinion, information, projection, or advice that may have been or
may be provided to Buyer or Buyer’s Representatives by any of Seller’s
Representatives). BUYER HEREBY ACKNOWLEDGES THAT, EXCEPT FOR THE WARRANTIES
EXPRESSLY SET FORTH IN SECTIONS 4.1 AND 4.2, THE PURCHASED ASSETS ARE BEING
PURCHASED [***].
     10.6. Exclusive Remedy. Sellers and Buyer acknowledge and agree that the
sole and exclusive remedy for any breach or inaccuracy, or alleged breach or
inaccuracy, of any representation or warranty in this Agreement (or in any other
instrument, document, or agreement executed by Sellers or Buyer or entered into
in connection with the transactions contemplated by this Agreement, including,
without limitation, the Real Estate Purchase and Sale Agreements) or any
covenant or agreement to be performed hereunder (or under any other instrument,
document, or agreement executed by Sellers or Buyer or entered into in
connection with the transactions contemplated by this Agreement, including,
without limitation, the Real Estate Purchase and Sale Agreements) will be
indemnification in accordance with this Article; provided, however, that for the
matters addressed in Section 7.4(g), that section shall be the sole and
exclusive remedies with respect to those matters. In furtherance of the
foregoing, Sellers and Buyer hereby waive, to the fullest extent permitted by
applicable Law, any and all other rights, claims, and causes of action
(including rights of contributions, if any) that may be based upon, arise out
of, or relate to this Agreement, or the negotiation, execution, or performance
of this Agreement (including any tort or breach of contract claim or cause of
action based upon, arising out of, or related to any representation or warranty
made in or in connection with this Agreement or as an inducement to enter into
this Agreement), known or unknown, foreseen or unforeseen, which exist or may
arise in the future, that it may have against the other arising under or based
upon any law (including any Environmental Laws), common law, or otherwise.

38



--------------------------------------------------------------------------------



 



     10.7. Records Retention. For a period of seven years after the Closing
Date, each party and its representatives will have reasonable access to all of
the books and records relating to the Watercraft Business or the Purchased
Assets in the possession of the other party to the extent that such access may
reasonably be required by such party in connection with the Assumed Liabilities
or the Excluded Liabilities, or other matters relating to or affected by the
operation of the Watercraft Business and the Purchased Assets. Such access will
be afforded by the party in possession of such books and records upon receipt of
reasonable advance notice and during normal business hours; provided, however,
that (i) any review of books and records will be conducted in such a manner as
not to interfere unreasonably with the operation of the business of any party or
its affiliates, (ii) no party will be required to take any action which would
constitute a waiver of the attorney-client privilege, and (iii) no party need
supply the other party with any information which such party is under a
contractual or other legal obligation not to supply. The party exercising the
right of access hereunder will be solely responsible for any costs or expenses
incurred by it pursuant to this Section. If the party in possession of such
books and records desires to dispose of any such books and records prior to the
expiration of such seven-year period, such party will, prior to such
disposition, give the other party a reasonable opportunity at such other party’s
expense to segregate and take possession of such books and records as such other
party may select.
SECTION XI.
GENERAL
     11.1. Indemnity Against Finders. Each party hereto shall indemnify and hold
the other parties harmless against any claim for finders’ fees based on alleged
retention of a finder by it.
     11.2. Controlling Law. This Agreement, and all questions relating to its
validity, interpretation, performance, and enforcement, shall be governed by and
construed in accordance with the laws of Delaware, notwithstanding any Delaware
or other conflict-of-law provisions to the contrary.
     11.3. Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received when delivered against
receipt, 12 hours after being sent by facsimile or e-mail, or 72 hours after
being sent by registered or certified mail, postage prepaid, as set forth below:

     
 
  If to Buyer:
 
   
 
  18167 U.S. 19 North, Suite 499
 
  Clearwater, Florida 33605
 
  Attention: William H. McGill Jr.
 
  Phone: (727) 531-1700
 
  Fax: (727) 531-0123
 
  E-mail: bill.m@marinemax.com

39



--------------------------------------------------------------------------------



 



     
 
  with a copy given in the manner
 
  prescribed above, to:
 
   
 
  Greenberg Traurig, LLP
 
  2375 East Camelback Road
 
  Suite 700
 
  Phoenix, Arizona 85016
 
  Attention: Robert S. Kant, Esq.
 
  Phone: (602) 445-8302
 
  Fax: (602) 445-8100
 
  E-mail: kantr@gtlaw.com
 
   
 
  If to Sellers or Sellers’ Parent:
 
   
 
  Van Enterprises, Inc.
 
  8500 Shawnee Mission Parkway
 
  Shawnee Mission, Kansas 16201
 
  Attention: Robert Holcomb
 
  Phone: (913) 895-0218
 
  Fax: (913) 789-1039
 
  E-mail: bholcomb@vtaig.com
 
   
 
  with a copy given in the manner
 
  prescribed above, to:
 
   
 
  Van Enterprises, Inc.
 
  8500 Shawnee Mission Parkway
 
  Shawnee Mission, Kansas 66201
 
  Attention: Robert W. Schuller, Esq.
 
  Phone: (913) 895-0519
 
  Fax: (913) 789-1039
 
  E-mail: bschuller@vtaig.com

     Any party may alter the address to which communications or copies are to be
sent by giving notice to such other parties of change of address in conformity
with the provisions of this paragraph for the giving of notice.
     11.4. Binding Nature of Agreement; No Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no party may assign, delegate, or transfer
such party’s rights or obligations under this Agreement (other than as provided
for herein) without the prior written consent of the other parties hereto. Any
assignment, delegation, or transfer made in violation of this Section 11.4 shall
be null and void.
     11.5. Entire Agreement. All Schedules and Exhibits referenced in this
Agreement are attached to and form part of this Agreement. This Agreement and
the Schedules and Exhibits hereto contain the entire understanding among the
parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements and understandings, representations, warranties,
inducements, or conditions, express or implied, oral

40



--------------------------------------------------------------------------------



 



or written, except as herein contained. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.
     11.6. Severability. Each and every provision set forth in this Agreement is
independent and severable from the others, and no provision shall be rendered
unenforceable by virtue of the fact that, for any reason, any other or others of
them may be unenforceable in whole or in part. The parties hereto agree that if
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be unenforceable for any reason whatsoever, the court may
appropriately limit or modify such provision, and such provision shall be given
effect to the maximum extent permitted by applicable law.
     11.7. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
     11.8. Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.
     11.9. Survival of Representations and Warranties. The representations or
warranties made in or pursuant to Section 4 shall survive the Closing for a
period of 12 months.
     11.10. Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement, and this Agreement may be
executed by facsimile.
     11.11. Subsidiaries. For purposes of this Agreement, all references to a
subsidiary or subsidiaries of Seller or Buyer shall mean any corporation,
partnership or limited liability company in which Seller or Buyer, as the case
may be, owns a majority interest or otherwise controls.
     11.12. Costs. If any legal action or other proceeding is brought for the
enforcement or interpretation of any of the rights or provisions of this
Agreement or any related agreements or because of an alleged dispute, breach,
default, or misrepresentation in connection with any provision of this Agreement
or any related document, the successful or prevailing party shall be entitled to
recover reasonable attorneys fees and other costs and expenses incurred in that
action or proceeding, in addition to any other relief to which it may be
entitled.
     11.13. Third-Party Beneficiary. MarineMax shall at all times be and remain
an express third-party beneficiary under this Agreement and all documents,
instruments, and agreements made and entered into pursuant hereto.
     11.14. Assignability. At any time hereafter, Buyer may assign all or part
of its rights under this Agreement to MarineMax and any of its affiliates, and
MarineMax and any of its affiliates (as applicable) shall receive and enjoy the
benefits of all of each Seller’s and Sellers’ Parent’ obligations hereunder with
respect to the rights so assigned.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

41



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              MARINEMAX OF MISSOURI, INC.
 
       
 
  By:    
 
       
 
            PORT ARROWHEAD MARINA, INC.
 
       
 
  By:    
 
       
 
            LAKE PORT MARINA, INC.
 
       
 
  By:    
 
       
 
            PORT ARROWHEAD, INC.
 
       
 
  By:    
 
       
 
            LAKEWOOD RESORT CORPORATION
 
       
 
  By:    
 
       
 
            VAN ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
       
 
                  Cecil Van Tuyl
 
                  Larry Van Tuyl
 
                  Larry Shields
 
            KEY PERSONS
 
            MARINEMAX, INC.
 
       
 
  By:    
 
       

42



--------------------------------------------------------------------------------



 



Asset Purchase Agreement List of Schedules

          Schedule   Title   Description
Schedule 1.2
  Base Balance Sheet    
Schedule 1.2(a)
  Inventory   List of boats, motors, trailers, parts, accessories, and
work-in-process
Schedule 1.2(b)
  Equipment   List of motor vehicles, furniture, fixtures, mechanism equipment,
and tools.
Schedule 1.2(d)
  Business Contracts   A complete, accurate, and executed copy of each business
contract that Sellers reasonably believe will be in effect on Closing Date and
including any other Business Contracts transferable by Sellers.
Schedule 1.2(e)
  Intellectual Property   Complete and correct list of all the Intellectual
Property owned or used by any Seller, attaching copies of all such business and
marketing plans, license agreements, product formulas, copyrighted materials,
trademarks and trade names and patents and all applications used in the conduct
of or relating to the business conducted by any Seller.
Schedule 1.2(f)
  Customer and Supplier List   All previous and existing customers and suppliers
of any Seller and their last know business address.
Schedule 1.2(g)
  Licenses and Permits   Complete list of all of each Seller’s licenses,
permits, franchises, certificates, consents, approvals and authorizations that
are issued, applied for or pending used in the conduct of any Seller’s business,
attached with copies of all such licenses or permits.
Schedule 1.2(j)
  Leased Personalty   Complete list of all Leased Personalty and copies of all
lease agreements from the leasehold interest created by all leases or personal
property constituting any part of the Purchase Assets or used in Seller’s
business.
Schedule 1.2(m)
  Customer Deposits and Prepaid Enterprises   List of all customer deposits and
prepaid expenses.
Schedule 1.2(n)
  Trade Accounts Receivable   Amount of each receivable and the name and mailing
address of the obligator.
Schedule 1.2(o)
  Real Estate   Descriptions of all real properties to be purchased.
Schedule 1.2(p)
  Leasehold Interests   Complete list of any Seller’s leasehold interests as
tenant or otherwise.
Schedule 2.1(b)
  Assumed Inventory Floorplan   Amounts payable and identity of creditors.

1



--------------------------------------------------------------------------------



 



          Schedule   Title   Description
Schedule 2.1(c)
  Customer Deposits   Description of customer deposits.
Schedule 2.1(d)
  Assumed Trade Accounts
Payable   Description of Assumed Trade Accounts Payable.
Schedule 2.1(e)
  Assumed Accrued Expenses    
Schedule 2.1(f)
  Assumed Unearned Income    
Schedule 4.1(a)
  Qualifications   Jurisdictions in which each Seller is qualified to do
business.
Schedule 4.1(c)
  Options, Warrants, and Rights    
Schedule 4.1(h)
  Mortgages or Leases   Complete list of the location, physical description,
basis of occupancy, ownership and terms of any mortgages or leases with respect
to all properties used in the conduct of each Seller’s business.
Schedule 4.1(p)
  Storage Tanks on Owned or
Leased Property   Complete list of all above ground and underground storage
tanks, vessels and related equipment and containers that are or have been used
by any Seller or are located on property owned, leased or operated by any
Seller.
Schedule 4.1(q)
  Employee Benefit Matters and Copies of Pension Plans, Welfare Plans, and
Employment Benefit Plans Applicable to Seller   List of all salaries, expenses
and personal benefits paid to or accrued for all directors, officers and
principle shareholders of any Seller as of the date of this Agreement, attaching
complete copies of each pension plan, welfare plan and employment and benefit
plan applicable to any Seller and related trust agreements or annuity contracts,
Internal Revenue Service determination letters and summary plan descriptions.
Schedule 4.1(r)
  Insurance Policies   Identifying issuer coverage, premiums, named insureds,
deductibles, and expiration date of all policies of fire liability and other
forms of insurance that currently are or at any time in the past five years have
been maintained in force by Seller or any of its subsidiaries.
Schedule 6.1(h)
  Closing Certificate of Sellers and Sellers’ Parent   Certificate executed by
the chairman and secretary of Seller and a certificate of Sellers’ Parent, dated
as of the Closing Date certifying the items set forth in Section 6.1(h).
Scheduled 6.1(i)
  Leases    
Schedule 6.1(o)
  Tax Clearance Certificates    
Schedule 6.2(h)
  Closing Certificate of Buyer   Certificate executed by a duly authorized

2



--------------------------------------------------------------------------------



 



          Schedule   Title   Description
 
      officer of Buyer and Designated Subsidiary, dated as of the Closing Date,
certifying the items set forth in Section 6.2(h).
Schedule 7.2(c)
  Secretary’s Certificate   The Certificate as the Secretary of each Seller
certifying to the resolutions constituting all necessary corporate action by the
Board of Directors and by the Shareholders of Seller to authorize the
transactions.
Schedule 7.2(d)
  Books and Records   All of the books, records and files of Seller and its
subsidiaries.
Schedule 7.2(e)
  Environmental Reports    
Schedule 7.2(h)
  Tax Clearance Certification    
Schedule 7.2(i)
  Consents and Estoppel Letters   All written consents, approvals, and estoppel
letters of all parties whose consent is necessary to assign or permit Buyer to
conduct the business and operations of each Seller after the Closing.
Schedule 7.2(k)
  Good Standing Certificates   Certificates of Good Standing of each Seller,
issued not earlier than seven days prior to the closing date by the Secretary of
State of each state in which such Seller is qualified to transact business.
Schedule 7.3(c)
  Closing Certificate   Closing Certificate of Buyer
Schedule 7.3(d)
  Secretary’s Certificate   The Certificate of the Secretary of Buyer certifying
to the resolutions constituting all necessary corporate action by the Board of
Directors of Buyer and its Designated Subsidiary to authorize the consummation
of the transactions.

3